Exhibit 10.3

 

 

 

 

LOGO [g608281logo.jpg]

CREDIT AGREEMENT

dated as of

June 9, 2010

among

LIFETIME BRANDS, INC.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Co-Collateral Agent

and

HSBC BUSINESS CREDIT (USA) INC.,

as Syndication Agent and a Co-Collateral Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     26   

SECTION 1.03. Terms Generally

     26   

SECTION 1.04. Accounting Terms; GAAP

     27   

SECTION 1.05. Status of Obligations

     27   

ARTICLE II The Credits

     27   

SECTION 2.01. Commitments

     27   

SECTION 2.02. Loans and Borrowings

     27   

SECTION 2.03. Requests for Revolving Borrowings

     28   

SECTION 2.04. Protective Advances

     29   

SECTION 2.05. Swingline Loans and Overadvances

     29   

SECTION 2.06. Letters of Credit

     31   

SECTION 2.07. Funding of Borrowings

     34   

SECTION 2.08. Interest Elections

     34   

SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments

     36   

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     37   

SECTION 2.11. Prepayment of Loans

     38   

SECTION 2.12. Fees

     38   

SECTION 2.13. Interest

     39   

SECTION 2.14. Alternate Rate of Interest

     40   

SECTION 2.15. Increased Costs

     40   

SECTION 2.16. Break Funding Payments

     41   

SECTION 2.17. Taxes

     42   

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     43   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     45   

SECTION 2.20. Defaulting Lenders

     46   

SECTION 2.21. Returned Payments

     47   

ARTICLE III Representations and Warranties

     47   

SECTION 3.01. Organization; Powers

     47   

SECTION 3.02. Authorization; Enforceability

     47   

SECTION 3.03. Governmental Approvals; No Conflicts

     48   

SECTION 3.04. Financial Condition; No Material Adverse Change

     48   

SECTION 3.05. Properties

     48   

SECTION 3.06. Litigation and Environmental Matters

     48   

SECTION 3.07. Compliance with Laws and Agreements

     49   

SECTION 3.08. Investment Company Status

     49   

SECTION 3.09. Taxes

     49   

SECTION 3.10. ERISA

     49   

SECTION 3.11. Disclosure

     49   

SECTION 3.12. Material Agreements

     49   

 

i



--------------------------------------------------------------------------------

SECTION 3.13. Solvency

     50   

SECTION 3.14. Insurance

     50   

SECTION 3.15. Capitalization and Subsidiaries

     50   

SECTION 3.16. No Burdensome Restrictions

     50   

SECTION 3.17. Federal Reserve Regulations

     50   

SECTION 3.18. Security Interest in Collateral

     50   

SECTION 3.19. Employment Matters

     51   

SECTION 3.20. Common Enterprise

     51   

ARTICLE IV Conditions

     51   

SECTION 4.01. Effective Date

     51   

SECTION 4.02. Each Credit Event

     54   

ARTICLE V Affirmative Covenants

     54   

SECTION 5.01. Financial Statements; Borrowing Base and Other Information

     54   

SECTION 5.02. Notices of Material Events

     57   

SECTION 5.03. Existence; Conduct of Business

     57   

SECTION 5.04. Payment of Obligations

     58   

SECTION 5.05. Maintenance of Properties

     58   

SECTION 5.06. Books and Records; Inspection Rights

     58   

SECTION 5.07. Compliance with Laws

     58   

SECTION 5.08. Use of Proceeds

     58   

SECTION 5.09. Insurance

     58   

SECTION 5.10. Casualty and Condemnation

     59   

SECTION 5.11. Appraisals

     59   

SECTION 5.12. Field Examinations

     59   

SECTION 5.13. Depository Banks

     59   

SECTION 5.14. Additional Collateral; Further Assurances

     59   

SECTION 5.15. Second Lien Financing

     60   

ARTICLE VI Negative Covenants

     61   

SECTION 6.01. Indebtedness

     61   

SECTION 6.02. Liens

     62   

SECTION 6.03. Fundamental Changes

     63   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     63   

SECTION 6.05. Asset Sales

     65   

SECTION 6.06. Sale and Leaseback Transactions

     66   

SECTION 6.07. Swap Agreements

     66   

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

     66   

SECTION 6.09. Transactions with Affiliates

     67   

SECTION 6.10. Restrictive Agreements

     67   

SECTION 6.11. Amendment of Material Documents

     67   

SECTION 6.12. Fixed Charge Coverage Ratio

     68   

ARTICLE VII Events of Default

     68   

ARTICLE VIII The Administrative Agent and The Co-Collateral Agents

     70   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX Miscellaneous

     75   

SECTION 9.01. Notices

     75   

SECTION 9.02. Waivers; Amendments

     76   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     78   

SECTION 9.04. Successors and Assigns

     80   

SECTION 9.05. Survival

     82   

SECTION 9.06. Counterparts; Integration; Effectiveness

     82   

SECTION 9.07. Severability

     83   

SECTION 9.08. Right of Setoff

     83   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     83   

SECTION 9.10. WAIVER OF JURY TRIAL

     84   

SECTION 9.11. Headings

     84   

SECTION 9.12. Confidentiality

     84   

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

     85   

SECTION 9.14. USA PATRIOT Act

     85   

SECTION 9.15. Disclosure

     85   

SECTION 9.16. Appointment for Perfection

     85   

SECTION 9.17. Interest Rate Limitation

     85   

ARTICLE X Loan Guaranty

     86   

SECTION 10.01. Guaranty

     86   

SECTION 10.02. Guaranty of Payment

     86   

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

     86   

SECTION 10.04. Defenses Waived

     87   

SECTION 10.05. Rights of Subrogation

     87   

SECTION 10.06. Reinstatement; Stay of Acceleration

     87   

SECTION 10.07. Information

     88   

SECTION 10.08. Termination

     88   

SECTION 10.09. Taxes

     88   

SECTION 10.10. Maximum Liability

     88   

SECTION 10.11. Contribution

     88   

SECTION 10.12. Liability Cumulative

     89   

 

SCHEDULES: Schedule 2.01 – Commitments Schedule 2.06 – Existing Letters of
Credit Schedule 3.05 – Properties Schedule 3.06 – Disclosed Matters Schedule
3.14 – Insurance Schedule 3.15 – Capitalization and Subsidiaries Schedule 6.01 –
Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing
Investments Schedule 6.10 – Existing Restrictions

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Loan Parties’ Counsel

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Compliance Certificate

Exhibit E – Joinder Agreement

Exhibit F – List of Closing Documents

Exhibit G – Form of Escrow Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 9, 2010 (as it may be amended or modified from
time to time, this “Agreement”), among LIFETIME BRANDS, INC., the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Co-Collateral Agent, and HSBC BUSINESS CREDIT (USA)
INC., as Syndication Agent and a Co-Collateral Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent greater
than 65% of the Equity Interests of such Foreign Subsidiary being pledged to
support the Secured Obligations would cause a Deemed Dividend Issue.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Co-Collateral
Agents.

“Aggregate Commitment” the aggregate of the Commitments of all of the Lenders,
as increased and/or reduced from time to time pursuant to the terms and
conditions hereof.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of

 

1



--------------------------------------------------------------------------------

doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment (if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments);
provided that, in the case of Section 2.20 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Commitment shall be disregarded in the calculation
and (b) with respect to Protective Advances or with respect to the Aggregate
Credit Exposure, a percentage based upon its share of the Aggregate Credit
Exposure and the unused Commitments; provided that in the case of Section 2.20
when a Defaulting Lender shall exist, any such Defaulting Lender’s Commitment
shall be disregarded in the calculation.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in a Foreign
Subsidiary that is an Affected Foreign Subsidiary due to a Deemed Dividend
Issue.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Average Monthly Availability during the calendar month
immediately preceding the most recently ended calendar month:

 

    

Average

Monthly

Availability

   ABR
Spread   Eurodollar
Spread   Commitment
Fee Rate Category 1    Greater than $75,000,000    1.25%   2.25%   0.50%
Category 2    Less than or equal to $75,000,000 but greater than $50,000,000   
1.50%   2.50%   0.50% Category 3    Less than or equal to $50,000,000    1.75%  
2.75%   0.50%

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each calendar month based upon the Borrowing Base Certificates and
related information that are delivered from time to time pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Average Monthly Availability shall be effective during the period
commencing on and

 

2



--------------------------------------------------------------------------------

including the first day of the calendar month immediately following the date of
delivery to the Administrative Agent of the Borrowing Base Certificate
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Average Monthly
Availability shall be deemed to be (i) in Category 3 during the period from the
Effective Date to but excluding the first day of the first calendar month after
the three (3) month anniversary of the Effective Date and (ii) in Category 3
(A) at any time that an Event of Default has occurred and is continuing or
(B) at the option of the Administrative Agent or at the request of the Required
Lenders if the Borrower fails to deliver any Borrowing Base Certificate or
related information that is required to be delivered by it pursuant to
Section 5.01, during the period from the expiration of the time for delivery
thereof until each such Borrowing Base Certificate and related information
pursuant to Section 5.01 is delivered; provided further that if any Borrowing
Base Certificate is at any time restated or otherwise revised or if the
information set forth in any Borrowing Base Certificate otherwise proves to be
false or incorrect such that the Applicable Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, the Applicable Rate
shall be immediately recalculated at such higher rate for any applicable periods
and shall be due and payable on demand.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base minus (b) the Revolving
Exposure of all Lenders, all as determined by the Administrative Agent in its
Permitted Discretion.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time, the Aggregate Commitment then in
effect minus the Revolving Exposure of all Lenders at such time; it being
understood and agreed that any Lender’s Swingline Exposure shall not be deemed
to be a component of the Revolving Exposure for purposes of calculating the
commitment fee under Section 2.12(a).

“Average Monthly Availability” means, for any calendar month, an amount equal to
the average daily Availability during such month.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, commercial credit cards and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

3



--------------------------------------------------------------------------------

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Lifetime Brands, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible Accounts
at such time, plus (b) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Co-Collateral Agents multiplied by the Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time, plus (c) the lesser of (i) the product of 50% multiplied by the
Net Orderly Liquidation Value of Eligible Trademarks identified in the most
recent trademark appraisal ordered by the Co-Collateral Agents and
(ii) $10,000,000 minus (d) Reserves. The Co-Collateral Agents may, in their
Permitted Discretion, reduce and thereafter (subject to Section 9.02(b)(v))
increase the advance rates set forth above, adjust Reserves or reduce and
thereafter (subject to Section 9.02(b)(v)) increase one or more of the other
elements used in computing the Borrowing Base.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C or another form which is acceptable to the Administrative
Agent in its Permitted Discretion.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Escrow Account” has the meaning assigned to such term in Section 4.01(h).

 

4



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group; or (d) the occurrence of a change in control, or other similar
provision, as defined in any agreement or instrument evidencing any Material
Indebtedness (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Collateral Agents” means JPMorgan Chase Bank, N.A. and HSBC Business Credit
(USA) Inc., in their capacities as co-collateral agents for the Lenders
hereunder.

“Collateral” means any and all property owned, leased or operated by any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to Commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The Commercial LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total Commercial LC Exposure at such time.

 

5



--------------------------------------------------------------------------------

“Commercial Letters of Credit” means all Letters of Credit other than standby
Letters of Credit.

“Commitment” means with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances, Overadvances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Disbursement Account” means any accounts of any Loan Party
maintained with the Administrative Agent as a zero balance, cash management
account pursuant to and under any agreement between such Loan Party and the
Administrative Agent, as modified and amended from time to time, and through
which all disbursements of such Loan Party and any designated Subsidiary of the
Borrower are made and settled on a daily basis with no uninvested balance
remaining overnight.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it,

 

6



--------------------------------------------------------------------------------

or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period (net of tax refunds), (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any non-cash charges
for such period (including non-cash charges for such period associated with
(x) refinancing the Existing Note Obligations and amounts borrowed under the
Existing Credit Agreement and (y) incurring the Second Lien Obligations, but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period), (v) non-cash, non-recurring asset impairment charges,
not to exceed $2,000,000 in the aggregate, and non-recurring cash restructuring
charges, not to exceed $1,500,000 in the aggregate, incurred during the fiscal
quarters beginning July 1, 2009 and ending June 30, 2010 in connection with the
closure of the Borrower’s distribution facility and offices located in York,
Pennsylvania, (vi) non-recurring restructuring charges, not to exceed $650,000
in the aggregate, incurred during the fiscal quarters beginning April 1, 2009
and ending June 30, 2010 in connection with the closure of the Borrower’s
showroom located at 11 E. 26th Street, New York, New York, and (vii) severance
expenses, not to exceed $1,000,000 in the aggregate, incurred on or prior to
June 30, 2010 in connection with the consolidation of divisions of the Borrower,
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(iv) taken in a prior period and (ii) the sum of any extraordinary
gains from sales, exchanges and other dispositions of property not in the
ordinary course of business, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP. Notwithstanding
anything to the contrary in this definition, for purposes hereof, the term
“EBITDA” shall be calculated, for any period, on a consistent basis, to reflect
purchases and acquisitions made by the Borrower or any Subsidiary of any Person
or assets of any Person constituting a business unit during such period as if
such purchase or acquisition occurred at the beginning of such period; provided
that any amounts included in the determination of “EBITDA” pursuant to this
sentence for any period shall not exceed an amount equal to 25% of the “EBITDA”
of the Borrower for such period determined without giving effect to this
sentence.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

7



--------------------------------------------------------------------------------

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which the
Co-Collateral Agents determine in their Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting the Co-Collateral Agents’
Permitted Discretion as provided herein, Eligible Accounts shall not include any
Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c) which (i) is unpaid more than 120 days after the date of the original
invoice therefor or more than 90 days after the original due date, or (ii) has
been written off the books of such Loan Party or otherwise designated as
uncollectible;

(d) which is owing by an Account Debtor for which 25% or more of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to such Loan Party
exceeds 15% of the aggregate amount of Eligible Accounts; provided that, if such
Account Debtor has a long-term senior unsecured debt rating at such time of Baa2
or better by Moody’s and/or BBB or better by S&P, then Accounts owing from such
Account Debtor shall not be excluded from “Eligible Accounts” pursuant to this
clause, to the extent the aggregate amount of Accounts owing from such Account
Debtor and its Affiliates to such Loan Party does not exceed 35% of the
aggregate amount of Eligible Accounts;

(f) with respect to which any covenant, representation, or warranty contained in
any Loan Document has been breached or is not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Co-Collateral Agents which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Loan Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party or if such Account was invoiced more than
once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,

 

8



--------------------------------------------------------------------------------

arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(iv) has admitted in writing its inability, or is generally unable to, pay its
debts as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province of Canada
unless, in either case, such Account is backed by a letter of credit reasonably
acceptable to the Co-Collateral Agents which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent;

(m) which is owed in any currency other than U.S. dollars or Canadian dollars;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit reasonably acceptable to the
Co-Collateral Agents which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Co-Collateral Agents’ satisfaction;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) which, for any Account Debtor, exceeds a credit limit determined by the
Co-Collateral Agents, to the extent of such excess;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute;

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction;

(u) with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;

 

9



--------------------------------------------------------------------------------

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;

(x) which was created on cash on delivery terms;

(y) which is subject to any limitation on assignments or other security
interests (whether arising by operation of law, by agreement or otherwise),
unless the Co-Collateral Agents have determined that such limitation is not
enforceable;

(z) which is governed by the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia;

(aa) in respect of which the Account Debtor is a consumer within applicable
consumer protection litigation; or

(bb) which the Co-Collateral Agents determine may not be paid by reason of the
Account Debtor’s inability to pay.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent and the Co-Collateral Agents thereof on and at the time of submission to
the Administrative Agent and the Co-Collateral Agents of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Co-Collateral Agents’ Permitted Discretion, be reduced
by, without duplication, to the extent not reflected in such face amount,
(i) the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that the applicable Loan Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account.

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Co-Collateral Agents determine in their Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting the Co-Collateral Agents’
Permitted Discretion as provided herein, Eligible Inventory shall not include
any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 

10



--------------------------------------------------------------------------------

(c) which is, in the Co-Collateral Agents’ opinion, obsolete, damaged or not
saleable within one year from the date of acquisition or creation thereof;

(d) with respect to which any covenant, representation, or warranty contained in
any Loan Document has been breached or is not true and which does not conform to
all standards imposed by any Governmental Authority;

(e) in which any Person other than the applicable Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f) which constitutes work-in-process Inventory; provided that work-in-process
Inventory that constitutes the precious metals component of such Inventory
having a value not exceeding $4,000,000 in the aggregate at any time shall not
be excluded from “Eligible Inventory” pursuant to this clause;

(g) which is not finished goods or which constitutes raw materials (other than
precious metals), spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

(h) which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers; provided that (i) for purposes of clarity, Inventory
located in the Commonwealth of Puerto Rico shall be deemed to be located in the
U.S. for purposes of this clause, and (ii) Inventory in transit with a common
carrier from vendors and suppliers having a value (based on invoiced amounts)
not exceeding $30,000,000 in the aggregate at any time shall not be excluded
from “Eligible Inventory” pursuant to this clause so long as (x) the
Administrative Agent and the Co-Collateral Agents shall have received a duly
executed Collateral Access Agreement from the applicable Loan Party’s customs
broker with respect to such Inventory, and (y) arrangements reasonably
satisfactory to the Co-Collateral Agents with respect to the “bills of lading”
and other “documents of title” (each as defined in the UCC) relating to such
Inventory shall have been made in order to protect the interests of the
Administrative Agent (for the benefit of the Secured Parties) in such “documents
of title” (as defined in the UCC) and such Inventory;

(i) which is located in any location leased by the applicable Loan Party unless,
other than for the sixty (60) days immediately following the Effective Date,
(i) the lessor has delivered to the Administrative Agent and the Co-Collateral
Agents a Collateral Access Agreement or (ii) a Reserve for rent, charges, and
other amounts due or to become due with respect to such facility has been
established by the Co-Collateral Agents in their Permitted Discretion;

(j) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless, other than for the sixty (60) days immediately following the Effective
Date, (i) such warehouseman or bailee has delivered to the Administrative Agent
and the Co-Collateral Agents a Collateral Access Agreement and such other
documentation as the Co-Collateral Agents may require or (ii) an appropriate
Reserve has been established by the Co-Collateral Agents in their Permitted
Discretion;

 

11



--------------------------------------------------------------------------------

(k) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(l) which is a discontinued product or component thereof;

(m) which is the subject of a consignment by the applicable Loan Party as
consignor;

(n) which is not reflected in a current perpetual inventory report of the
applicable Loan Party; or

(o) for which reclamation rights have been asserted by the seller.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Administrative Agent
and the Co-Collateral Agents thereof on and at the time of submission to the
Administrative Agent and the Co-Collateral Agents of the next Borrowing Base
Certificate.

“Eligible Trademarks” means, at any time, the Trademarks of a Loan Party which
the Co-Collateral Agents determine in their Permitted Discretion are eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder. Without limiting the Co-Collateral Agents’
Permitted Discretion as provided herein, Eligible Trademarks shall not include
any Trademark:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent; or

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent.

In the event that a Trademark which was previously an Eligible Trademark ceases
to be an Eligible Trademark hereunder, the Borrower shall notify the
Administrative Agent and Co-Collateral Agents thereof on and at the time of
submission to the Administrative Agent and the Co-Collateral Agents of the next
Borrowing Base Certificate.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

12



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(f), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

13



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of October 31, 2006, by and among the Borrower, the lenders
from time to time party thereto and HSBC Bank USA, National Association, as
administrative agent, as amended, restated, supplemented or otherwise modified
prior to the date hereof.

“Existing Letters of Credit” is defined in Section 2.06(a).

“Existing Note Obligations” means the Indebtedness and other obligations of the
Borrower and its Subsidiaries under the Existing Notes.

“Existing Note Reserve” means, as of any date, a Reserve equal to the excess, if
any, of (i) the outstanding principal amount, if any, of the Existing Notes on
such date over (ii) the sum of (x) aggregate balance of the Cash Escrow Account
as of such date plus (y) the then undrawn amount of “Commitments” under the
Second Lien Documents.

“Existing Notes” means the Borrower’s 4.75% Convertible Senior Notes, due 2011.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.

“Fixed Charges” means, with reference to any period, without duplication,
(a) cash Interest Expense, plus (b) the aggregate amount of prepayments and
scheduled principal payments of Indebtedness by the Borrower and its
Subsidiaries made during such period (other than (i) prepayments and repayments
of the Secured Obligations and (ii) repurchases of the Existing Notes permitted
hereunder), determined in accordance with GAAP, plus (c) the positive
difference, if any, of (i) the expense for income taxes paid in cash during such
period by the Borrower and its Subsidiaries minus (ii) the aggregate amount of
any cash income taxes refunded in such period, plus (d) the aggregate amount of
Restricted Payments paid by the Borrower in cash during such period.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

14



--------------------------------------------------------------------------------

“Funding Account” has the meaning assigned to such term in Section 4.01(i).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out and (l) any other Off-Balance Sheet Liability. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Administrative Agent, Citibank, N.A., in
its capacity as administrative agent under the Second Lien Documents, and each
of the Loan Parties party thereto.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP. For purposes of clarity,
“Interest Expense” shall not include any non-cash “mark-to-market” accounting
adjustments in respect of such Swap Agreements.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Issuing Bank” means (i) Chase, in its capacity as the issuer of Letters of
Credit (other than the Existing Letters of Credit) hereunder, and its successors
in such capacity as provided in Section 2.06(i), and (ii) solely in respect of
the Existing Letters of Credit, HSBC Bank USA, National Association, in its
capacity as the issuer of the Existing Letters of Credit. Chase, in its capacity
as the Issuing Bank, may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

16



--------------------------------------------------------------------------------

“Joinder Agreement” has the meaning assigned to such term in Section 5.14(a).

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of Commercial LC Exposure and Standby
LC Exposure. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(f) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, the Intercreditor Agreement and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative
Agent, any Lenders or any Secured Parties and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent, any Lender or any Secured Party in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a

 

17



--------------------------------------------------------------------------------

Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to the Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party (other than the Borrower).

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means the Borrower, the Borrower’s Domestic Subsidiaries and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition (financial or otherwise) of the
Borrower, or the Borrower and the Subsidiaries taken as a whole, (b) the ability
of any Loan Party to perform any of its obligations under the Loan Documents to
which it is a party, (c) the Collateral, or the Administrative Agent’s Liens (on
behalf of itself and the Secured Parties) on the Collateral or the priority of
such Liens, or (d) the rights of or benefits available to the Administrative
Agent, the Issuing Bank, the Lenders or the Secured Parties thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Maturity Date” means June 9, 2015 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

18



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” means, with respect to Inventory or Trademarks
of any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Co-Collateral Agents in their Permitted Discretion by an
appraiser reasonably acceptable to the Co-Collateral Agents, net of all costs of
liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Co-Collateral Agent, the Issuing Bank or any indemnified party, individually
or collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Credit Agreement or any of
the other Loan Documents or in respect of any of the Loans made or reimbursement
or other obligations incurred or any of the Letters of Credit or other
instruments at any time evidencing any thereof.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

19



--------------------------------------------------------------------------------

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Participant” has the meaning set forth in Section 9.04.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Payoff Amount” means the aggregate amount required to be paid by the Borrower
and its Subsidiaries pursuant to the terms of the pay-off letter for the
Existing Credit Agreement in order to satisfy the condition precedent set forth
in Section 4.01(g).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, lease (other
than a customary real estate lease), merger, consolidation or otherwise, but
excluding in any event a Hostile Acquisition) or series of related acquisitions
by the Borrower or any Subsidiary of (i) all or substantially all the assets of
or (ii) all or substantially all the Equity Interests in, a Person or division
or line of business of a Person, if, at the time of and immediately after giving
effect thereto, (a) either (x) the aggregate consideration paid in respect of
all Permitted Acquisitions during the fiscal year of the Borrower in which such
acquisition(s) occurs does not exceed $5,000,000 or (y) the Permitted
Acquisition Test is satisfied, (b) such Person or division or line of business
is engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under
Section 5.14 shall have been taken, and (d) in the case of an acquisition or
merger involving the Borrower or a Subsidiary, the Borrower or such Subsidiary
is the surviving entity of such merger and/or consolidation.

“Permitted Acquisition Test” means, with respect to any acquisition (whether by
purchase, lease (other than a customary real estate lease), merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary, a test that is satisfied if each of the following conditions are
met: (a) no Default or Event of Default has occurred and is continuing prior to
giving effect to such acquisition(s) or would arise after giving effect
(including pro forma effect) thereto, (b) Availability exceeds $25,000,000 after
giving pro forma effect to such acquisition(s) for a period of three consecutive
months prior to such acquisition(s) and (c) the Fixed Charge Coverage Ratio, on
a pro forma basis after giving effect to such acquisition(s) (but without giving
effect to any synergies or cost savings), determined for the four consecutive
fiscal quarters ending on the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements are available, as if such
acquisition(s) (and any related incurrence or repayment of Indebtedness, with
any new Indebtedness being deemed amortized over such testing period in
accordance with its terms) had occurred on the first day of such testing period,
is equal to or greater than 1.25 to 1.00.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

 

20



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any Lender, or by any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

21



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Section 6.05(a); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $5,000,000; or

(c) the issuance by the Borrower of any Equity Interests, or the receipt by the
Borrower of any capital contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders
pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rent Reserve” with respect to any store, warehouse distribution center,
regional distribution center or depot where any Inventory subject to Liens
arising by operation of law is located, a reserve equal to two (2) months’ rent
at such store, warehouse distribution center, regional distribution center or
depot.

“Report” means reports prepared by the Administrative Agent, the Co-Collateral
Agents or another Person showing the results of appraisals, field examinations
or audits pertaining to the Loan Parties’ assets from information furnished by
or on behalf of the Borrower, after the Administrative Agent or the
Co-Collateral Agents, as applicable, have exercised their rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent or the Co-Collateral Agents.

 

22



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Co-Collateral Agents deem
necessary, in their Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Existing Note Reserves, Rent Reserves, reserves for
rent at locations leased by any Loan Party and for consignee’s, warehousemen’s
and bailee’s charges, reserves for dilution of Accounts, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, unindemnified or underindemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure, plus (b) an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans at such time, plus (c) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Second Lien Documents” means, collectively, that certain Second Lien Credit
Agreement, dated as of the date hereof, by and among the Borrower, the Loan
Parties party thereto as subsidiary guarantors, the lenders from time to time
party thereto and Citibank, N.A., as administrative agent and collateral agent,
and all other agreements, instruments, documents and certificates executed
and/or delivered in connection therewith.

“Second Lien Obligations” means the Indebtedness and other obligations of the
Borrower and its Subsidiaries under the Second Lien Documents.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Secured
Parties or their respective Affiliates; provided that within at least ten
(10) calendar days from the date that any transaction relating to such

 

23



--------------------------------------------------------------------------------

Swap Obligation is executed, the Secured Party party thereto (other than Chase)
shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Secured Obligation
entitled to the benefits of the Collateral Documents.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Co-Collateral
Agents, the Issuing Bank and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Subsidiary of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and Affiliate of such Lender in respect
of Swap Obligations and Banking Services Obligations owed to such Person by the
Borrower or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrower or any Subsidiary to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Secured Parties,
and any other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Specified Assets” means the Equity Interests in LTB de Mexico, S.A. de C.V.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total Standby LC Exposure at such time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

 

24



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations (after giving
effect to any netting agreements) of such Person, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (a) any and all Swap Agreements permitted hereunder with a Lender or an
Affiliate of a Lender, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Syndication Agent” means HSBC Business Credit (USA) Inc., in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Assets” means, as of the date of any determination thereof, total assets
of the Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Trademarks” has the meaning assigned to such term in the Security Agreement.

 

25



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

26



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein.

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any other Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower in Dollars from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Exposures exceeding the lesser of (i) the
Aggregate Commitment or (ii) the Borrowing Base, subject to the Administrative
Agent’s authority, in its sole discretion, to make Protective Advances and
Overadvances pursuant to the terms of Section 2.04 and 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04 and 2.05.

 

27



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans, as the Borrower may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.08. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,000,000. ABR Revolving Borrowings may
be in any amount. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower or by telephone (a) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or facsimile to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01:

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

28



--------------------------------------------------------------------------------

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrower, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed an amount equal to 10% of the Aggregate
Commitment at such time; provided further that, the aggregate amount of
outstanding Protective Advances plus the aggregate Revolving Exposure shall not
exceed the Aggregate Commitment. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder. All
Protective Advances shall be ABR Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by 100% of
the Lenders. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof. At any time that
there is sufficient Availability and the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent may request the
Lenders to make a Revolving Loan to repay a Protective Advance. At any other
time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05. Swingline Loans and Overadvances.

(a) The Administrative Agent, the Swingline Lender and the Lenders agree that in
order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower requests an ABR Borrowing, the Swingline
Lender may elect to have the terms of this Section 2.05(a) apply to such
Borrowing Request by advancing, on behalf of the Lenders and in the amount
requested, same day funds to the Borrower on the applicable Borrowing date to
the Funding Account (each such Loan made solely by the Swingline Lender pursuant
to this Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”),
with settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(d). Each Swingline Loan shall be subject to
all the terms and conditions applicable to other ABR Loans funded by the
Lenders, except that all payments thereon shall be payable to the Swingline
Lender solely for its own account. In addition, the Borrower hereby authorizes
the Swingline Lender to, and the Swingline Lender shall, subject to the terms
and conditions set forth herein (but without any further written notice
required), not later than 2:00 p.m., New York City time, on each Business Day,
make available to the Borrower by means of a credit to the Funding Account, the
proceeds of a Swingline Loan to the extent necessary to pay items to be drawn on
any Controlled Disbursement Account that day (as determined based on notice from
the Administrative

 

29



--------------------------------------------------------------------------------

Agent). The aggregate amount of Swingline Loans outstanding at any time shall
not exceed $12,500,000. The Swingline Lender shall not make any Swingline Loan
if the requested Swingline Loan exceeds Availability (before giving effect to
such Swingline Loan). All Swingline Loans shall be ABR Borrowings.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may in its sole discretion
(but with absolutely no obligation), make Revolving Loans to the Borrower, on
behalf of the Lenders, in amounts that exceed Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrower’s failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances shall constitute ABR Borrowings. The authority of the
Administrative Agent to make Overadvances is limited at any time to an aggregate
amount not to exceed an amount equal to 10% of the Aggregate Commitment at such
time, no Overadvance may remain outstanding for more than thirty (30) days and
no Overadvance shall cause any Lender’s Revolving Exposure to exceed its
Commitment; provided that, the Required Lenders may at any time revoke the
Administrative Agent’s authorization to make Overadvances. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Aggregate Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Lenders to fund their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Loan.

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any date that the Administrative Agent elects, by notifying the Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 1:00 p.m.,
New York City time on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 3:00 p.m., New York City time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the Administrative Agent shall be applied
against the amounts of the Swingline Lender’s Swingline Loans and, together with
Swingline Lender’s Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such Lenders, respectively. If any such amount is
not transferred to the Administrative Agent by any Lender on such Settlement
Date, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender together with interest thereon as specified in Section 2.07.

 

30



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The letters of
credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Effective Date for all purposes
of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $30,000,000, (ii) the Standby LC
Exposure shall not exceed $15,000,000 and (iii) the total Revolving Exposures
shall not exceed the lesser of the Aggregate Commitment and the Borrowing Base.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

31



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by

 

32



--------------------------------------------------------------------------------

the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Secured Parties (the “LC Collateral Account”), an

 

33



--------------------------------------------------------------------------------

amount in cash equal to 105% of the LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all such Defaults have been cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account;
provided that ABR Revolving Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance or an
Overadvance shall be retained by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in

 

34



--------------------------------------------------------------------------------

the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

35



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit reasonably satisfactory to the Administrative Agent) equal to 105% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

(c) The Borrower may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $5,000,000 and (ii) the Borrower shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the Aggregate Commitment and the Borrowing
Base.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(e) The Borrower shall have the right to increase the Aggregate Commitment by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution; provided that (i) any such request for an increase
shall be in a minimum amount of $5,000,000, (ii) the Borrower may make a maximum
of two (2) such requests, (iii) after giving effect thereto, the sum of the
total of the Commitments does not exceed $150,000,000, (iv) the Administrative
Agent has approved the identity of any such new Lender, such approval not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (vi) the procedure described in
Section 2.09(f) have been satisfied.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrower and the
Lender(s) being added or increasing their Commitment. As a condition precedent
to such an increase, Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (2) no Default exists and
(ii) legal opinions and documents consistent with those delivered on the
Effective Date as to the corporate power and authority of the Loan Parties.

 

36



--------------------------------------------------------------------------------

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise
Schedule 2.01 to reflect such increase and shall distribute such revised
Schedule 2.01 to each of the Lenders and the Borrower, whereupon such revised
Schedule 2.01 shall replace the old Schedule 2.01 and become part of this
Agreement. On the Business Day following any such increase, all outstanding ABR
Loans shall be reallocated among the Lenders (including any newly added Lenders)
in accordance with the Lenders’ respective revised Applicable Percentages.
Eurodollar Loans shall not be reallocated among the Lenders prior to the
expiration of the applicable Interest Period in effect at the time of any such
increase.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Administrative Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Administrative Agent, and (iii) to the Administrative Agent the
then unpaid principal amount of each Overadvance on the earlier of the Maturity
Date and demand by the Administrative Agent.

(b) At all times that full cash dominion is in effect pursuant to Section 7.3 of
the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account the previous Business Day
(whether or not immediately available) first to prepay any Protective Advances
and Overadvances that may be outstanding, pro rata, and second to prepay the
Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

37



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (f) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the total Revolving Exposure exceeds the lesser of (A) the
Aggregate Commitment or (B) the Borrowing Base, the Borrower shall prepay the
Revolving Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal
to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrower
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.11(e) below in an aggregate
amount equal to 100% of such Net Proceeds.

(d) [Reserved]

(e) All such amounts pursuant to Section 2.11(c) (as to any insurance or
condemnation proceeds, to the extent they arise from casualties or losses to
Equipment, Fixtures and real property) shall be applied, first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata and
second to prepay the Revolving Loans (including Swingline Loans) without a
corresponding reduction in the Aggregate Commitment and to cash collateralize
outstanding LC Exposure. All such amounts pursuant to Section 2.11(c) (as to any
insurance or condemnation proceeds, to the extent they arise from casualties or
losses to cash or Inventory) shall be applied, first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Aggregate Commitment and to cash collateralize outstanding LC
Exposure. If the precise amount of insurance or condemnation proceeds allocable
to Inventory as compared to Equipment, Fixtures and real property is not
otherwise determined, the allocation and application of those proceeds shall be
determined by the Administrative Agent, in its Permitted Discretion.

(f) Other than with respect to the prepayment described in Section 5.15(a), the
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by facsimile)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Commitment of such
Lender during the period from and including the

 

38



--------------------------------------------------------------------------------

Effective Date to but excluding the date on which the Lenders’ Commitments
terminate. Accrued commitment fees shall be payable in arrears on the first
Business Day of each calendar month and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue, in the case of standby Letters of Credit, at the
same Applicable Rate and, in the case of Commercial Letters of Credit, at 50% of
the same Applicable Rate, in each case, used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.25% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar month shall be
payable on the first Business Day of each calendar month following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate plus 2%.

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for

 

39



--------------------------------------------------------------------------------

reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

40



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which

 

41



--------------------------------------------------------------------------------

would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) Each Lender and the Issuing Bank shall indemnify the Borrower and the
Administrative Agent, within ten (10) days after written demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and reasonable expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the Issuing
Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered to the
Borrower or the Administrative Agent pursuant to Section 2.17(f). Each Lender
and the Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the Issuing Bank,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 2.17(d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

42



--------------------------------------------------------------------------------

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 3:00
p.m., New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York 10017, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when full
cash dominion is in effect pursuant to Section 7.3 of the Security Agreement
(which shall be applied in accordance with Section 2.10(b)) or (ii) after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such proceeds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Borrower
(other than in connection with Banking Services Obligations or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrower (other than in connection with Banking Services
Obligations or Swap Obligations), third, to pay interest due

 

43



--------------------------------------------------------------------------------

in respect of the Overadvances and Protective Advances, fourth, to pay the
principal of the Overadvances and Protective Advances, fifth, to pay interest
then due and payable on the Loans (other than the Overadvances and Protective
Advances) ratably, sixth, to prepay principal on the Loans (other than the
Overadvances and Protective Advances) and unreimbursed LC Disbursements ratably,
seventh, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate drawn amount of Letters of Credit with respect to
which an LC Disbursement has not yet been made, to be held as cash collateral
for such Obligations, eighth, to payment of any amounts owing with respect to
Banking Services Obligations and Swap Obligations, and ninth, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrower. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any such event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this

 

44



--------------------------------------------------------------------------------

paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall

 

45



--------------------------------------------------------------------------------

not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

 

46



--------------------------------------------------------------------------------

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, and is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have

 

47



--------------------------------------------------------------------------------

been duly executed and delivered by such Loan Party and constitute a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) its annual report or Form 10-K,
which contains the Borrower’s consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2009, reported on by Ernst & Young LLP, independent public
accountants, and (ii) its quarterly report or Form 10-Q, which contains the
Borrower’s consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal quarter ended March 31, 2010,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2009.

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists. Each of the Loan Parties and its
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all its real and personal property, free of all Liens other than those
permitted by Section 6.02.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by the
Loan Parties and its Subsidiaries does not infringe in any material respect upon
the rights of any other Person, and the Loan Parties’ rights thereto are not
subject to any licensing agreement or similar arrangement.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth in
Schedule 3.06, there are no actions, suits, proceedings or investigations by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting the Loan Parties or
any of their Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

 

48



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no Loan
Party nor any of its Subsidiaries (1) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such taxes.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

SECTION 3.12. Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement or contract to which it is a
party or (ii) any agreement or instrument evidencing or governing Indebtedness.

 

49



--------------------------------------------------------------------------------

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and the Subsidiaries is adequate.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
and all of the Borrower’s Subsidiaries, (b) a true and complete listing of each
class of each of the Borrower’s authorized Equity Interests, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Borrower and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party has been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and is fully paid and non
assessable.

SECTION 3.16. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

SECTION 3.17. Federal Reserve Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No part of the proceeds of any Loan have been used or will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

SECTION 3.18. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, and such Liens constitute perfected and continuing Liens
on the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) the Specified Assets, for
which the Administrative Agent shall have priority over all other Liens other
than those created under the Second Lien Documents and those described in
clauses (b) and (c) of this Section 3.18, (b) Permitted Encumbrances, to the
extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law and (c) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral.

 

50



--------------------------------------------------------------------------------

SECTION 3.19. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary.

SECTION 3.20. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or PDF
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders in substantially the form of Exhibit B, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit F.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Borrower for the 2009
fiscal year, (ii) unaudited interim consolidated financial statements of the
Borrower for each fiscal quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available and (iii) satisfactory projections
through 2014.

 

51



--------------------------------------------------------------------------------

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by laws or operating, management or partnership
agreement, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower, on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date, and (iii) certifying any other
factual matters as may be reasonably requested by the Administrative Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received a pay-off
letter for the Existing Credit Agreement, confirming that all Liens upon any of
the property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit (other than the
Existing Letters of Credit) issued or guaranteed as part of such Existing Credit
Agreement shall have been cash collateralized or supported by a Letter of Credit
or otherwise satisfied in a manner reasonably satisfactory to the Administrative
Agent.

(h) Second Lien Financing. The Administrative Agent shall have received evidence
reasonably satisfactory to it that (i) each of the conditions precedent (other
than the effectiveness of this Agreement) for the effectiveness of the Second
Lien Documents has been satisfied, (ii) the lenders under the Second Lien
Documents have committed to provide the Borrower with loans in an aggregate
amount equal to at least $40,000,000 pursuant to the loan facility evidenced by
the Second Lien Documents, and (iii) the Borrower has established an account
with a Lender (the “Cash Escrow Account”), the funds in which are subject to an
escrow agreement substantially in the form attached hereto as Exhibit G.

(i) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

 

52



--------------------------------------------------------------------------------

(j) Customer List. The Administrative Agent and the Co-Collateral Agents shall
have received a true and complete list of customers and their addresses, as of
the end of the Borrower’s fiscal quarter ended March 31, 2010, delivered
electronically.

(k) Collateral Access and Control Agreements. The Administrative Agent shall
have received each (i) Collateral Access Agreement required to be provided
pursuant to Section 4.13 of the Security Agreement and (ii) Deposit Account
Control Agreement required to be provided pursuant to Section 4.14 of the
Security Agreement.

 

                     (l) Solvency. The Administrative Agent shall have received
a solvency certificate from a Financial Officer.

(m) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of the end of
the calendar month immediately preceding the calendar month in which the
Effective Date occurs.

(n) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities, and obligations current, the Borrower’s
Availability shall not be less than $25,000,000.

(o) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(p) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.

(q) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the Security Agreement.

(r) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application if the issuance of a Letter of
Credit will be required on the Effective Date.

(s) Other Documents. The Administrative Agent shall have received such other
documents and information as the Administrative Agent, any Co-Collateral Agent,
the Issuing Bank, any Lender or their respective counsel may have reasonably
requested.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

53



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrower will furnish to the Administrative Agent, the Co-Collateral Agents and
each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

54



--------------------------------------------------------------------------------

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of the Borrower, its consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) within thirty (30) days after the end of each fiscal month of the Borrower,
excluding the months of January, March, June, September and December, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit D (i) certifying, in the case of the financial
statements delivered under clause (b) or (c), as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio for the most
recently ended four (4) fiscal quarters and, if applicable, demonstrating
compliance with Section 6.12 and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) as soon as available, but in any event not later than the first Business Day
of each fiscal year of the Borrower, a copy of the plan and forecast (including
a projected consolidated balance sheet, income statement and funds flow
statement) of the Borrower for each month of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;

(g) as soon as available but in any event within twenty (20) days of the end of
each calendar month (or within five (5) days of the end of each calendar week if
and for so long as Availability is less than $20,000,000), as of the period then
ended, a Borrowing Base Certificate and supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base;

 

55



--------------------------------------------------------------------------------

(h) as soon as available but in any event within twenty (20) days of the end of
each calendar month (or within five (5) days of the end of each calendar week if
and for so long as Availability is less than $20,000,000) as of the period then
ended, all delivered electronically if such information then exists in
electronic format on the Borrower’s electronic information database:

(i) a detailed aging of each Loan Party’s Accounts (1) including all invoices
aged by invoice date and due date (with an explanation of the terms offered) and
(2) reconciled to the Borrowing Base Certificate delivered as of such date
prepared in a manner reasonably acceptable to the Administrative Agent and the
Co-Collateral Agents, together with the balance due for each Account Debtor, and
to the extent not included in the customer list provided under Section 4.01(j),
the name and address for each Account Debtor;

(ii) a schedule detailing each Loan Party’s Inventory (1) by location (showing
Inventory in transit, any Inventory located with a third party under any
consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by quantity
on hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Co-Collateral Agents have previously indicated to the Borrower are deemed by the
Co-Collateral Agents to be appropriate, (2) including a report of any variances
or other results of Inventory counts performed by such Loan Party since the last
Inventory schedule (including information regarding sales or other reductions,
additions, returns, credits issued by such Loan Party and complaints and claims
made against such Loan Party), and (3) reconciled to the Borrowing Base
Certificate delivered as of such date;

(iii) a schedule detailing each Loan Party’s Trademarks, indicating, to the
extent not previously reported, new trademark applications and registrations, in
form reasonably satisfactory to the Administrative Agent and the Co-Collateral
Agents, including any applicable registration number or application number with
the United States Patent and Trademark Office;

(iv) a reconciliation of each Loan Party’s Accounts, Inventory and Trademarks
between the amounts shown in such Loan Party’s general ledger and financial
statements and the reports delivered pursuant to clauses (i), (ii) and
(iii) above; and

(v) a reconciliation of the loan balance per each Loan Party’s general ledger to
the loan balance under this Agreement;

(i) as soon as available but in any event within twenty (20) days of the end of
each calendar month, as of the month then ended, a schedule and aging of each
Loan Party’s accounts payable, delivered electronically;

(j) as soon as available but in any event within forty-five (45) days of the end
of each fiscal year of the Borrower, as of the end of the most recently ended
fiscal year of the Borrower, a list of all customer addresses, delivered
electronically;

(k) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

(l) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, the Co-Collateral Agents or any Lender may reasonably
request.

 

56



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $5,000,000, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $5,000,000, or (vii) involves any material product recall;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d) any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more, whether or not covered by insurance;

(e) any notice of default giving right of termination received under or with
respect to any leased location or public warehouse where Collateral is located
(which shall be delivered within five (5) Business Days after receipt thereof at
the Borrower’s corporate offices);

(f) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

(g) any other event or occurrence that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

 

57



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06. Books and Records; Inspection Rights. Without limiting Sections
5.11 or 5.12 hereof, each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by the
Administrative Agent or the Co-Collateral Agents (including employees of the
Administrative Agent, any Co-Collateral Agent or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent or the Co-Collateral
Agents), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. The Loan
Parties acknowledge that the Administrative Agent or the Co-Collateral Agents,
after exercising their rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Loan Parties’ assets for internal use
by the Administrative Agent, the Co-Collateral Agents and the Lenders.

SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only
(i) to partially refinance the Indebtedness of the Borrower evidenced by the
Existing Notes, (ii) to refinance the outstanding Indebtedness of the Borrower
and its Subsidiaries under the Existing Credit Agreement and (iii) for working
capital and general corporate purposes of the Borrower and its Subsidiaries in
the ordinary course of business. No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

 

58



--------------------------------------------------------------------------------

SECTION 5.10. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.11. Appraisals. Once during each period of twelve (12) consecutive
months or, if an Event of Default has occurred and is continuing, at any time
that the Administrative Agent or the Co-Collateral Agents request, the Loan
Parties will provide the Administrative Agent and the Co-Collateral Agents with
appraisals or updates thereof of their Inventory and Trademarks from an
appraiser selected and engaged by the Administrative Agent or the Co-Collateral
Agents, and prepared on a basis reasonably satisfactory to the Administrative
Agent and the Co-Collateral Agents, such appraisals and updates to include,
without limitation, information required by applicable law and regulations. All
such appraisals or updates shall be at the sole expense of the Loan Parties.

SECTION 5.12. Field Examinations. Twice during each period of twelve
(12) consecutive months or, if an Event of Default has occurred and is
continuing, at any time that the Administrative Agent or the Co-Collateral
Agents request, the Loan Parties will permit, upon reasonable notice, the
Administrative Agent or the Co-Collateral Agents to conduct a field examination
to ensure adequacy of Collateral included in the Borrowing Base and related
reporting and control systems. For purposes of this Section 5.12, it is
understood and agreed that a single field examination may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets. All such field examinations shall be at
the sole expense of the Loan Parties.

SECTION 5.13. Depository Banks. The Loan Parties will maintain one or more of
the Administrative Agent, the Lenders and their Affiliates as its principal
depository banks, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business.

SECTION 5.14. Additional Collateral; Further Assurances. (a) The Borrower and
each Subsidiary that is a Loan Party shall cause each of its Domestic
Subsidiaries formed or acquired after the Effective Date in accordance with the
terms of this Agreement to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit E hereto (the “Joinder Agreement”) within thirty
(30) days (or such later date as may be agreed upon by the Administrative Agent)
of such formation, acquisition or qualification, such Joinder Agreement to be
accompanied by appropriate corporate resolutions, other corporate organizational
and authorization documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent. Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Agent, for the benefit of the Secured Parties, in any
property of such Loan Party which constitutes Collateral, including any parcel
of real property located in the U.S. owned by any Loan Party.

(b) Without limiting the generality of the foregoing, the Borrower and each
Subsidiary that is a Loan Party will cause the Applicable Pledge Percentage of
the issued and outstanding Equity Interests in each Pledge Subsidiary directly
owned by the Borrower or any Domestic Subsidiary to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, to secure the Secured Obligations in accordance
with the terms and conditions of the Collateral Documents or such other security

 

59



--------------------------------------------------------------------------------

documents as the Administrative Agent shall reasonably request. Notwithstanding
the foregoing, no such pledge agreement in respect of the Equity Interests of a
Foreign Subsidiary shall be required hereunder (i) until July 9, 2010 (or such
later date as may be agreed upon by the Administrative Agent) and (ii) to the
extent the Administrative Agent or its counsel determines that, in light of the
cost and expense associated therewith, such pledge would not provide material
credit support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments (including,
without limitation, deposit account control agreements and securities account
control agreements), and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Loan Parties.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower or any Subsidiary that is
a Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Administrative Agent upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.

SECTION 5.15. Second Lien Financing. On the Effective Date, promptly upon the
Borrower’s receipt of any proceeds from the loan facility evidenced by the
Second Lien Documents, the Borrower shall (i) use an amount of such proceeds
equal to the Payoff Amount to prepay the Revolving Loans outstanding at such
time, (ii) use an amount of such proceeds equal to the aggregate amount of the
Borrower’s costs and expenses incurred in connection with the Loan Documents and
the Second Lien Documents (including, without limitation, expenses which the
Borrower is obligated to pay on behalf of the lenders party hereto and thereto)
to pay such costs and expenses and (iii) deposit the remaining amount of such
proceeds (after prepaying the outstanding Revolving Loans pursuant to clause
(i) above and paying the Borrower’s costs and expenses pursuant to clause
(ii) above) in the Cash Escrow Account. After the Effective Date, promptly upon
the Borrower’s receipt of any additional proceeds from the loan facility
evidenced by the Second Lien Documents, the Borrower shall deposit all such
proceeds in the Cash Escrow Account.

 

60



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a) the Secured Obligations and the Second Lien Obligations; provided that, the
aggregate principal amount of the Second Lien Obligations shall not exceed
$40,000,000 at any time outstanding;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $10,000,000
at any time outstanding;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (e), (i) and (j) hereof; provided
that, (i) the principal amount as of the date hereof of such Indebtedness is not
increased, (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) such extension, refinancing or
renewal does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced or renewed, (v) the terms of any such
extension, refinancing, or renewal are not materially less favorable to the
obligor thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

 

61



--------------------------------------------------------------------------------

(h) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Domestic Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Domestic Subsidiary and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (i) shall not exceed $10,000,000
at any time outstanding;

(j) Indebtedness of any Person that becomes a Foreign Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Foreign Subsidiary and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (j) shall not exceed $5,000,000
at any time outstanding; and

(k) other unsecured Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Borrower’s Subsidiaries permitted by this clause
(k) shall not exceed $5,000,000 at any time outstanding.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document or any Second Lien Document;
provided that, with respect to Liens created pursuant to any Second Lien
Document, (i) such security interests secure Indebtedness permitted by clause
(a) of Section 6.01, and (ii) other than with respect to the Specified Assets,
such Liens are subordinate to the Secured Obligations in accordance with the
terms of the Intercreditor Agreement;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or Subsidiary;

 

62



--------------------------------------------------------------------------------

(e) any Lien existing on any property or asset (other than Accounts, Inventory
and Trademarks) prior to the acquisition thereof by any Loan Party or any
Subsidiary or existing on any property or asset (other than Accounts, Inventory
and Trademarks) of any Person prior to the acquisition of such Person by any
Loan Party or any Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets of a Loan Party and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Loan Party, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) possessory Liens in favor of lessees or sublessees of property leased or
subleased by the Borrower or any Subsidiary in the ordinary course of business
of the Borrower or such Subsidiary; provided that such Liens attach only to such
property;

(h) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(i) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary; and

(j) Liens granted by a Foreign Subsidiary that is not a Loan Party on its
assets; provided that such security interests secure Indebtedness permitted by
clause (j) of Section 6.01.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts or
Trademarks, other than those permitted under clause (a) of the definition of
Permitted Encumbrance and clause (a) above or (2) Inventory, other than those
permitted under clauses (a) and (b) of the definition of Permitted Encumbrance
and clause (a) above.

SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
the Borrower may merge into the Borrower in a transaction in which the Borrower
is the surviving corporation, (ii) any Loan Party (other than the Borrower) may
merge into any Loan Party in a transaction in which the surviving entity is a
Loan Party and (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage in
any business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other

 

63



--------------------------------------------------------------------------------

right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:

(a) Permitted Investments subject, to the extent requested by the Administrative
Agent, to control agreements in favor of the Administrative Agent for the
benefit of the Secured Parties or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;

(b) investments in existence on the date of this Agreement and described in
Schedule 6.04;

(c) investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries; provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to common stock of an Affected Foreign Subsidiary
referred to in Section 5.14) and (B) the aggregate amount of investments by Loan
Parties in Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under clause (B) to the proviso to Section 6.04(d)
and outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall
not exceed $3,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(d) loans or advances made by a Loan Party to any Subsidiary and made by any
Subsidiary to any Loan Party or any other Subsidiary; provided that (A) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Security Agreement and (B) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $3,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(e) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party shall (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d)) shall not exceed $3,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $2,000,000 in the aggregate at any one time outstanding;

(g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes payable,
or stock or other securities issued by Account Debtors to a Loan Party pursuant
to negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

 

64



--------------------------------------------------------------------------------

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
its Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) Permitted Acquisitions;

(m) acquisitions made by any Loan Party from any other Loan Party; and

(n) other investments in an aggregate amount not to exceed $3,000,000.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to any Loan Party or any Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Sections 6.04 and
6.09;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$2,500,000 in any 12-month period;

provided that all sales, transfers, leases and other dispositions permitted
hereby in respect of property having a value in excess of $600,000 (other than
those permitted by paragraphs (b) and (f) above) shall be made for fair value
and for at least 75% cash consideration.

 

65



--------------------------------------------------------------------------------

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within ninety (90) days after the
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Loan Party or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party or any
Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) the Borrower and the Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (iv) the Borrower and the Subsidiaries may declare or make, or
agree to pay or make, directly or indirectly, any other Restricted Payment so
long as (A) no Default or Event of Default has occurred and is continuing prior
to giving effect to such Restricted Payment or would arise after giving effect
thereto, (B) Availability exceeds $25,000,000 after giving pro forma effect to
such Restricted Payment for a period of six (6) consecutive months prior to such
Restricted Payment and (C) the Fixed Charge Coverage Ratio, after giving effect
to such Restricted Payment on a pro forma basis, determined for the four
consecutive fiscal quarters ending on the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available, is
equal to or greater than 1.25 to 1.00.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest on the Second Lien Obligations;

(iii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iv) refinancings of Indebtedness to the extent permitted by Section 6.01; and

 

66



--------------------------------------------------------------------------------

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

provided that, the Borrower and its Subsidiaries may make any payment with
respect to the Second Lien Obligations and the Existing Note Obligations without
giving effect to any restrictions set forth in this clause (b) so long as (A) no
Default or Event of Default has occurred and is continuing prior to and after
giving effect thereto, (B) Availability exceeds $25,000,000 after giving pro
forma effect to such payment for a period of six consecutive months prior
thereto and (C) the Fixed Charge Coverage Ratio, on a pro forma basis after
giving effect to such payment, determined for the four (4) consecutive fiscal
quarters ending on the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, is equal to or greater
than 1.25 to 1.00.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Party and
any Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by
Section 6.08, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to directors of the Borrower or any
Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, by any Loan Document, or by
any Second Lien Document as such Second Lien Document exists as of the Effective
Date, (ii) the foregoing shall not apply to restrictions and conditions existing
on the date hereof identified on Schedule 6.10 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, any Second Lien Obligations
or any Existing Note Obligations, in each case, except as permitted in any
intercreditor agreement (including the Intercreditor Agreement) between

 

67



--------------------------------------------------------------------------------

the Administrative Agent (on behalf of the Secured Parties) and the holders of
such Indebtedness, (b) any Material Indebtedness in any way that creates a
Burdensome Restriction or (c) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, in each case, to the extent any such amendment, modification or
waiver would be adverse to the Lenders.

SECTION 6.12. Fixed Charge Coverage Ratio. At any time that Availability is less
than an amount equal to 14% of the Aggregate Commitment at such time and
continuing until Availability of at least an amount equal to 16% of the
Aggregate Commitment at the time of determination is maintained for a period of
three (3) consecutive months, the Borrower will not permit the Fixed Charge
Coverage Ratio, determined for any period of four (4) consecutive fiscal
quarters ending on the last day of each fiscal quarter, to be less than 1.10 to
1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08, 5.14 or 5.15 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) Business Days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than
Section 5.02(a)), 5.03 through 5.07, 5.09, 5.10, 5.11 or 5.12 of this Agreement
or (ii) thirty (30) days after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement;

 

68



--------------------------------------------------------------------------------

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against any Loan Party, any Subsidiary of
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or any Subsidiary of any
Loan Party to enforce any such judgment or any Loan Party or any Subsidiary of
any Loan Party shall fail within thirty (30) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

 

69



--------------------------------------------------------------------------------

(n) the occurrence of any “default” or “Event of Default”, as defined in any
Loan Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;

(o) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document; or

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent and The Co-Collateral Agents

Each of the Lenders and the Issuing Bank hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders and the Issuing Bank authorizes the
Administrative Agent to enter into the Intercreditor Agreement, on behalf of
such Lender and the Issuing Bank (each Lender and the Issuing Bank hereby

 

70



--------------------------------------------------------------------------------

agreeing to be bound by the terms of the Intercreditor Agreement, as if it were
a party thereto) and to take such actions on its behalf, including execution of
the other Loan Documents, and on behalf of the Secured Parties and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof and
the terms of the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

Each of the Lenders and the Issuing Bank hereby irrevocably appoints JPMorgan
Chase Bank, N.A. and HSBC Business Credit (USA) Inc., as Co-Collateral Agents
and authorizes the Co-Collateral Agents to take such action on its behalf and to
exercise such powers as are delegated to the Co-Collateral Agents by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not such Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any Subsidiary of a Loan Party or other Affiliate thereof as if it
were not such Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as an Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agents may consult
with legal counsel, independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

 

71



--------------------------------------------------------------------------------

An Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. An Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article, Section 2.17(d) and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Subject to the appointment and acceptance of a successor Co-Collateral Agent as
provided in this paragraph, a Co-Collateral Agent may resign at any time by
notifying the other Co-Collateral Agent, the Administrative Agent, the Lenders,
the Issuing Bank and the Borrower. Upon any such resignation, the Administrative
Agent shall have the right, with the approval of the Required Lenders, to
appoint a successor. If no successor shall have been so approved by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Co-Collateral Agent gives notice of its resignation, then the
Administrative Agent shall perform the duties of such Co-Collateral Agent. Upon
the acceptance of its appointment as Co-Collateral Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Co-Collateral Agent, and
the retiring Co-Collateral Agent shall be discharged from its duties and
obligations hereunder. After a Co-Collateral Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Co-Collateral Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Co-Collateral Agent.

The actions of the Co-Collateral Agents shall be taken jointly; provided that,
in the event the Co-Collateral Agents shall fail to agree within the time period
required for such action (or, if no time period is specified herein, within a
reasonable time in light of the circumstances, but in no event more than five
(5) Business Days from the first determination that action is required), the
more restrictive action proposed to be taken shall govern.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

72



--------------------------------------------------------------------------------

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent or the Co-Collateral
Agents; (b) each of the Administrative Agent and the Co-Collateral Agents
(i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent and the Co-Collateral Agents undertake no
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent, the Co-Collateral
Agents and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to any Lender in its capacity as Syndication Agent,
as it makes with respect to the Administrative Agent in the preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan

 

73



--------------------------------------------------------------------------------

Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(c);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will-conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application-be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall-conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to

 

74



--------------------------------------------------------------------------------

bankruptcy, insolvency, preference, liquidation or similar laws of general
application-be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail (with facsimile numbers provided herein
for informational purposes only), as follows:

(i) if to any Loan Party, to the Borrower at Lifetime Brands, Inc., 1000 Stewart
Avenue, Garden City, New York 11530, Attention: Chief Financial Officer
(Telephone No. (516) 203-3500);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 270 Park
Avenue, 44th Floor, New York, NY 10017, Attention of Robert A. Kaulius (Telecopy
No. (646) 534-2288);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 270 Park
Avenue, 44th Floor, New York, NY 10017, Attention of Robert A. Kaulius (Telecopy
No. (646) 534-2288);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 270 Park
Avenue, 44th Floor, New York, NY 10017, Attention of Robert A. Kaulius (Telecopy
No. (646) 534-2288);

(v) if to the Co-Collateral Agents, to each at: (A) JPMorgan Chase Bank, N.A.,
270 Park Avenue, 44th Floor, New York, NY 10017, Attention of Robert A. Kaulius
(Telecopy No. (646) 534-2288) and (B) HSBC Business Credit (USA) Inc., 452 Fifth
Avenue, New York, NY 10018, Attention of Thomas A. Getty, Jr. (Telecopy No.
(212) 525-2520); and

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

75



--------------------------------------------------------------------------------

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower (on behalf of the
Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address for notices and other communications
(or facsimile number) hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (provided that the Administrative Agent may make Protective Advances as
set forth in Section 2.04), (ii) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or

 

76



--------------------------------------------------------------------------------

fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(v) increase the advance rates above the maximum percentage amounts set forth in
the definition of Borrowing Base or add new categories of eligible assets,
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (vii) change
Section 2.20, without the consent of each Lender (other than any Defaulting
Lender), (viii) release any Loan Guarantor from its obligation under its Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (ix) except as provided in
clauses (d) and (e) of this Section or in any Collateral Document, release all
or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.20 shall require the
consent of the Administrative Agent, the Swingline Lender and the Issuing Bank).
The Administrative Agent may also amend Schedule 2.01 to reflect assignments
entered into pursuant to Section 9.04

(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Loan Party disposing of such property certifies to the Administrative
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $5,000,000 during any
calendar year without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”),

 

77



--------------------------------------------------------------------------------

then the Borrower may elect to replace a Non-Consenting Lender as a Lender party
to this Agreement; provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash the Loans and other Obligations due to the Non-Consenting Lender
pursuant to an Assignment and Assumption and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of clause
(b) of Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Co-Collateral Agent, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit. Expenses being reimbursed by the
Borrower under this Section include, without limiting the generality of the
foregoing, fees, costs and expenses incurred in connection with:

(i) inventory and trademark appraisals and insurance and environmental reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or a Co-Collateral Agent
or the internally allocated fees for each Person employed by the Administrative
Agent or a Co-Collateral Agent with respect to each field examination;

(iii) taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

 

78



--------------------------------------------------------------------------------

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrower shall indemnify the Administrative Agent, each Co-Collateral
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, (iv) the failure of the Borrower to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrower for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Co-Collateral Agent, the Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Co-Collateral Agent,
the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Co-Collateral Agent, the Issuing Bank or the
Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

 

79



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

80



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the

 

81



--------------------------------------------------------------------------------

Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the

 

82



--------------------------------------------------------------------------------

subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
set-off or application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents shall be construed in accordance with and governed by the
law of the State of New York, but giving effect to federal laws applicable to
national banks.

(b) Each of the Loan Parties, the Administrative Agent, the Issuing Bank and the
Lenders hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any U.S. Federal or New York State
court sitting in New York, New York in any action or proceeding arising out of
or relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each of the Loan Parties, the Administrative Agent, the Issuing Bank and the
Lenders hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

83



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES,

 

84



--------------------------------------------------------------------------------

AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate

 

85



--------------------------------------------------------------------------------

of interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Administrative Agent, the Issuing Bank and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor, or any other person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, the Issuing Bank, any
Lender, or any other person, whether in connection herewith or in any unrelated
transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

86



--------------------------------------------------------------------------------

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, the Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. The Administrative Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Lender.

 

87



--------------------------------------------------------------------------------

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. The Lenders may continue to make loans or extend
credit to the Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

SECTION 10.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without deduction for any Indemnified
Taxes or Other Taxes; provided that if any Loan Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Guarantor shall make such deductions and
(iii) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”.
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder; provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

SECTION 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or

 

88



--------------------------------------------------------------------------------

losses suffered, by such Paying Guarantor. For purposes of this Article X, each
Non-Paying Guarantor’s “Applicable Percentage” with respect to any such payment
or loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Loan Guarantors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrower after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
payment in full in cash of the Guaranteed Obligations. This provision is for the
benefit of both the Administrative Agent, the Issuing Bank, the Lenders and the
Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

[Signature Pages Follow]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LIFETIME BRANDS, INC.,

as the Borrower

By:   /s/ Laurence Winoker   Name: Laurence Winoker   Title: Senior Vice
President & CFO OTHER LOAN PARTIES: PFALTZGRAFF FACTORY STORES, INC. By:   /s/
Laurence Winoker   Name: Laurence Winoker   Title: Senior Vice President OUTLET
RETAIL STORES, INC. By:   /s/ Laurence Winoker   Name: Laurence Winoker   Title:
Senior Vice President SYRATECH ACQUISITION CORPORATION By:   /s/ Laurence
Winoker   Name: Laurence Winoker   Title: Senior Vice President TMC ACQUISITION
INC. By:   /s/ Laurence Winoker   Name: Laurence Winoker   Title: Senior Vice
President JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, a
Co-Collateral Agent, Issuing Bank, Swingline Lender and a Lender By:   /s/
Robert A. Kaulius   Name: Robert A. Kaulius   Title: Vice President

 

Signature Page to Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

HSBC BUSINESS CREDIT (USA) INC., as Syndication Agent, a Co-Collateral Agent and
a Lender By:   /s/ Thomas A. Getty, Jr.   Name: Thomas A. Getty, Jr.   Title:
Vice President [OTHER BANKS] By:   /s/ Thomas A. Getty, Jr.   Name: Thomas A.
Getty, Jr.   Title: Vice President

 

Signature Page to Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 45,000,000   

HSBC Business Credit (USA) Inc.

   $ 35,000,000   

Capital One Leverage Finance Corp.

   $ 25,000,000   

Sovereign Bank

   $ 20,000,000      

 

 

 

TOTAL

   $ 125,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit

 

Beneficiary

   Issuing Bank    Purpose    Amount     

Other Information

Matrix 7A Land Venture    HSBC Bank USA,
National Association    Security for
Robbinsville, NJ
Lease    $ 381,881.06       Standing letter of credit, with evergreen provision,
expiry date of 1/18/11. Blake Street LLC    HSBC Bank USA,
National Association    Security for Medford,
MA Lease    $ 250,000.00       Standing letter of credit, with evergreen
provision, expiry date of January 1, 2012. NY Life Insurance Company    HSBC
Bank USA,
National Association    Security for Mikasa
NY Showroom Lease    $ 540,000.00       Standing letter of credit, with
evergreen provision, expiry date of 8/9/10.         

 

 

     Total Standby LC’s          $ 1,171,881.06               

 

 

    



--------------------------------------------------------------------------------

Schedule 3.05

Properties

 

Loan Party

  

Locations

  

Owned/

Leased

Lifetime Brands, Inc.

  

1000 Stewart Avenue

Garden City, NY 11530

(Corporate headquarters/main showroom)

   Leased

Lifetime Brands, Inc.

  

10825 Production Avenue

Fontana, CA 92337

(Principal West Coast warehouse and distribution facility)

   Leased

Lifetime Brands, Inc.

  

22 Blake Street

Medford, MA 02155

(Offices, showroom, warehouse and distribution facility)

   Leased

Lifetime Brands, Inc.

  

363-365 River and Benjamin Streets

Winchendon, MA 01475

(Warehouse and distribution facility, and spice packing line)

   Owned

Lifetime Brands, Inc.

  

12 Applegate Drive

Robbinsville, NJ 08691

(Principal East Coast warehouse and distribution facility)

   Leased

Lifetime Brands, Inc.

  

10 Applegate Drive

Robbinsville, NJ 08691

(Former warehouse now vacant, sublease expires 7/31/10)

   Subleased

Lifetime Brands, Inc.

  

565 Taxter Road Elmsford NY 10523

(Office – Kamenstein division)

   Leased

Lifetime Brands, Inc.

  

3501 Concord Road

York, PA 17402

(Office – Direct to consumer division)

   Leased

Lifetime Brands, Inc.

  

802 SE Plaza Avenue, Suite 106

Bentonville, Arkansas

(Regional sales office)

   Leased

Lifetime Brands, Inc.

  

W134 N5526 Campell Drive, Suite 5510, Menomonee Falls, Wisconsin

(Regional sales office)

   Leased

Lifetime Brands, Inc.

  

World Market Center

Las Vegas, Nevada

(Showroom)

   Leased



--------------------------------------------------------------------------------

Lifetime Brands, Inc.

  

41 Madison Avenue

Portion of the 10th Floor

New York, New York

(Showroom)

   Leased

Lifetime Brands, Inc.

  

200 W. Jackson Boulevard, Suite 1300

Chicago, Illinois

(Former regional office, currently subleased to third party)

   Leased

TMC Acquisition Inc.

  

51 Madison Avenue

Portions of Ground and Mezzanine

New York, New York

(Showroom)

   Leased

Syratech Acquisition Corporation

  

4251 Crisfield Highway

Crisfield, Maryland 21817

(Vacant building)

   Owned

Syratech Acquisition Corporation

  

11-13 E. 26th Street

New York, New York

(former showroom, lease expires 6/30/2010)

   Leased

Syratech Acquisition Corporation

  

Atlanta Gift Mart / Rms. 916A, B

Atlanta, Georgia

(Showroom)

   Leased

Syratech Acquisition Corporation

  

Atlanta Gift Mart

Rms. 1518, 1522, 1528, 1530

Atlanta, Georgia

(Showroom)

   Leased Wallace Silversmiths de Puerto Rico, Ltd.   

B Street

Barrio Retiro Industrial

San German, PR 00683

(Sterling silver manufacturing facility)

   Leased



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

 

1. Notice of Potential Liability and Request for Information regarding the San
German Ground Water Contamination Superfund Site, San German Puerto Rico

In March 2008, the U.S. Environmental Protection Agency (“USEPA”) announced that
the San German Ground Water Contamination site in Puerto Rico was added to the
Superfund National Priorities List due to contamination present in certain wells
supplying local drinking water. The public drinking water supply wells are
located approximately 3,000 feet northwest of San German facility operated by
the Company’s subsidiary, Wallace Silversmiths de Puerto Rico Ltd. (“Wallace”).
Certain chlorinated solvents, specifically PCE and cis-1,2, and DCE were
detected in public drinking water supply wells in 2001 (five years before
Wallace occupied the subject property). Those same solvents and an additional
solvent, TCE, were identified in an additional well in June 2006.

In late May 2008, Wallace received a Notice of Potential Liability and Request
for Information Pursuant to 42 U.S.C. Sections 9607(a) and 9604(e) of the
Comprehensive Environmental Response, Compensation, Liability Act (“CERCLA”)
regarding the San German Ground Water Contamination Superfund Site from the
USEPA. The USEPA requested Wallace to provide information regarding its
occupation of the facility located in San German, Puerto Rico and contamination
of the ground water supply, and Wallace promptly responded to its Request for
Information. Additionally, Wallace engaged an environmental consulting firm to
investigate the environmental condition of the property and to position and
prepare Wallace to respond to any future action that USEPA might commence
against Wallace. The environmental consultant reviewed all available documents
relating to the matter, performed an initial site visit and obtained a history
of the operations conducted at Wallace’s facility in San German. The Consultant
also identified other companies located in the same industrial park in San
German whose operations and practices potentially had an adverse impact on the
soil and groundwater and consequently the contaminated well field site.

At this time, it is not possible to provide an evaluation of an outcome or to
quantify Wallace’s potential liability with regard to this matter. To date, the
USEPA has not asserted any claims or provided any additional information
regarding the status of site investigation or potentially required remediation
activities.



--------------------------------------------------------------------------------

Schedule 3.14

Insurance

 

Coverage

  

Limits/Deductible

  

Policy Term

  

Carrier

  

POLICY #

Commercial Property

     

11/19/2009-

11/19/2010

   Hartford Fire Insurance Company    10UUNAG0706

    General Liability

     

11/19/2009-

11/19/2010

   Hartford Fire Insurance Company    10UENIT4257DB

Commercial Automobile

     

11/19/2009-

11/19/2010

   Hartford Fire Insurance Co.    10UENAG0491

All States Except MA

           

Commercial Automobile

 

MA Autos

     

11/19/2009-

11/19/2010

   Hartford Fire Insurance Co.    10MCP700080

Workers Compensation

   Workers Compensation: Coverage Per Statute   

11/19/2009-

11/19/2010

   Twin City Fire Insurance Co.    10WBNW2173    Employers Liability:         



--------------------------------------------------------------------------------

Coverage

  

Limits/Deductible

  

Policy Term

  

Carrier

  

POLICY #

Umbrella Liability

     

11/19/2009-

11/19/2010

   Continental Casualty Insurance Co.    L2084504683

XS Umbrella Liability

     

11/19/2009-

11/19/2010

   Vigilant Insurance Company    93636136

Foreign Package

     

11/19/2009-

11/19/2010

   Great Northern Insurance Co.    PHFD36750194

    Crime Insurance

     

11/19/2009-

11/19/2010

   Great American Insurance Co.    SAA524480606



--------------------------------------------------------------------------------

Coverage

  

Limits/Deductible

  

Policy Term

  

Carrier

  

POLICY #

    Ocean Marine

     

11/19/2009-

11/19/2010

   National Fire & Casualty    CNY00145USA1

        Bond

         Washington International Ins. Co.    1684310

        Flood

     

4/16/2010-

4/16/2011

   Selective Insurance Company of NY    FLD1015084

        Flood

     

4/16/2010-

4/16/2011

   Selective Insurance Company of NY    FLD1015085

    Kidnap & Ransom

     

11/19/2009-

11/19/2010

   Federal Insurance Company    709403



--------------------------------------------------------------------------------

Coverage

  

Limits/Deductible

  

Policy Term

  

Carrier

  

POLICY #

    Fiduciary Liability

     

11/19/2009-

11/19/2010

   Illinois National Insurance Company    2837988

    Directors & Officers

     

3/31/2010-

3/31/2011

   Illinois National Insurance Co    01-658-82-29

    Directors & Officers

     

3/31/2010-

3/31/2011

   Allied World Assurance    C0116622/001

    Directors & Officers

     

3/31/2010-

3/31/2011

   Federal Insurance Company    9457047



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

 

Lifetime Brands, Inc.

(Delaware corporation)

  

Authorized Shares:

   100 shares of Series A Preferred Stock par value of $1.00, 2,000,000 shares
Series B Preferred Stock par value of $1.00 and 25,000,000 shares of common
stock par value $.01 per share    12,015,273 shares issued and outstanding at
March 31, 2010 (publicly held)

Syratech Acquisition Corporation

(Delaware corporation)

  

Authorized Shares:

   1,000 shares of common stock, par value $.01 per share    100 shares issued
to and held by Lifetime Brands, Inc.

TMC Acquisition Inc.

(Delaware corporation)

  

Authorized Shares:

   1,000 shares of common stock, par value $.01 per share    100 shares issued
to and held by Lifetime Brands, Inc.

Pfaltzgraff Factory Stores, Inc.

(Delaware corporation)

  

Authorized Shares:

   1,000 shares of common stock, par value $.01 per share    100 shares issued
to and held by Lifetime Brands, Inc.

Outlet Retail Stores, Inc.

(Delaware corporation)

  

Authorized Shares:

   200 shares of common stock, par value $.01 per share    100 shares issued to
and held by Lifetime Brands, Inc.



--------------------------------------------------------------------------------

Wallace Silversmiths de Puerto Rico LTD

(Cayman Islands corporation)

  

Authorized Shares:

   5,000,000 shares of common stock, par value $.01 per share    1,000 shares
issued to and held by Lifetime Brands

LTB DE Mexico, S.A. DE C.V.

(United States of Mexico corporation)

  

Authorized Shares:

   50,000 shares of common stock, par value 1.00 peso per share    49,999 shares
issued to and held by Lifetime Brands, Inc.    1 share issued to and held by
James Gary Siegel

Lifetime Brands, Inc. (HK) Limited

(Hong Kong corporation)

  

Authorized Shares:

  

10,000 ordinary shares

 

1 share issued to and held by Lifetime Brands, Inc.

 

1 share issued to and held by James Gary Siegel

New Goal Development Limited

(Hong Kong corporation)

  

Authorized Shares:

  

10,000 ordinary shares

 

1 share issued to and held by Lifetime Brands, Inc.

Lifetime Brands Global Sourcing

(Shanghai) Consultancy Limited

(Incorporated in Shanghai, the PRC)

  

Authorized Capital:

  

US$150,000

 

All shares held by Syratech Acquisition Corporation



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

Description

 

1. Outstanding obligations under Existing Credit Agreement.

 

2. 4.75% Convertible Senior Notes due 2011, $74,000,000 outstanding

 

3. Capitalized equipment leases:

 

     Amount outstanding
March 31, 2010  

Strata Systems

   $ 9,653   

Crown Credit Company

     137,552   

Raymond Leasing Corp.

     47,260   

Total

   $ 194,465   

 

4. Swap obligations:

 

Instrument Type

  

Counterparty

   Trade
Date    Date of
Termination    Notional
Amount

Interest Rate Collar

   JP Morgan Chase    11/15/07    11/19/10    $  28.2 million

Interest Rate Collar

   HSBC Bank USA    11/15/07    11/19/10    $  12.0 million

Offsetting Interest Swap

   JP Morgan Chase    10/31/07    01/31/11    $  5.0 million1

Interest Swap

   JP Morgan Chase    05/17/07    01/31/11    $  5.0 million*

 

5. Insurance premium finance arrangements:

 

Policy Type

   Annual Premium**      Amount Financed      Amount Due
at May 31, 2010  

Property, Casualty, Liability

   $ 1,543,388       $ 1,400,569       $ 571,276   

Directors & Officers Liability

   $ 180,000       $ 160,920       $ 131,346   

 

6. Guarantees of Indebtedness:

None other than Guarantees by Lifetime Brands, Inc. of real property leases and
other similar obligations of the Borrower’s operating subsidiaries.

 

1  Initially $17.5 million, reduced to $5.0 million on January 29, 2010.

**  For purposes of Section 6.01(a) and (f), each policy year Borrower may
refinance up to 90% of the then applicable annual policy premium.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens and Security Interests

[Note that this schedule does not include liens securing obligations under the

Existing Credit Agreement.]

 

Debtor

  

Secured Party

  

Collateral

Lifetime Brands, Inc.

   Marlin Leasing Corp.    Office equipment, two Xerox Docucolor copiers.

Lifetime Brands, Inc.

   Canon Financial Services    Specific equipment, such as graphics equipment.

Lifetime Brands, Inc.

   Marlin Leasing Corp.    Specific equipment, such as Xerox Docucolor and other
office equipment.

Lifetime Brands, Inc.

   Ricoh Americas Corp.    Office equipment, such as photocopiers.

Lifetime Brands, Inc.

   Marlin Leasing    Xerox photocopiers.

Lifetime Brands, Inc.

   Canon Business Solution    Specific equipment.

Lifetime Brands, Inc.

   Raymond Leasing Corp.    Office equipment, such as photocopiers.

Lifetime Brands, Inc.

   Crown Credit Company    Lift trucks and other warehouse equipment.

Lifetime Brands, Inc.

   Crown Credit Company    Lift trucks and other warehouse equipment.

Lifetime Brands, Inc.

   Crown Credit Company    Lift trucks and other warehouse equipment.

Lifetime Brands, Inc.

   Crown Credit Company    Forklifts and other warehouse equipment.

Lifetime Brands, Inc.

   Marlin Leasing Corp.    Xerox photocopiers.

Lifetime Brands, Inc.

   Raymond Leasing Corp.    Forklifts and other warehouse equipment.



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

1. In addition to Borrower’s investments in its own Subsidiaries, Borrower’s
subsidiary, LTB de MEXICO, S.A. de C.V., holds a 30% equity interest in Grupo
Vasconia, S.A.B.

 

2. Purchase price installment note payable to Borrower pursuant to Asset
Purchase Agreement dated as of December 15, 2008, among Lifetime Brands, Inc.,
as Seller, Use Bath Fixtures, L.L.C., as Purchaser, and Michael J. Velsmid, Jr.,
outstanding balance of $327,428 at May 31, 2010.



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictive Agreements

None



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]2] 3.   
Borrower:    Lifetime Brands, Inc. 4.    Administrative Agent:    JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    Credit Agreement dated as of June 9, 2010 among Lifetime Brands,
Inc., other Loan Parties thereto, the Lenders parties thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent

 

2  Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned3

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans4      $         $           %       $         $           %   
   $         $           %   

Effective Date:                              , 20          [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By       Title:

 

[Consented to:]6 LIFETIME BRANDS, INC. By       Title:

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

6  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

[                         ]7

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section              thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

 

7  Describe Credit Agreement at option of Administrative Agent.

 

Annex 1



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York, but giving effect to federal laws applicable to national banks.

 

Annex 1



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

June 9, 2010

To the Lenders and the Administrative

    Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as

    Administrative Agent

270 Park Avenue

New York, New York 10017

Dear Sirs:

We have acted as counsel to Lifetime Brands, Inc., a Delaware corporation (the
“Borrower”), in connection with the Credit Agreement, dated as of June 9, 2010
(the “Credit Agreement”), among the Borrower, the banks and other financial
institutions identified therein as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent. We have also acted as counsel to Outlet Retail Stores,
Inc., a Delaware corporation, Pfaltzgraff Factory Stores, Inc., a Delaware
corporation, Syratech Acquisition Corporation, a Delaware corporation, and TMC
Acquisition Inc., a Delaware corporation (each, a “Loan Guarantor” and,
collectively, the “Loan Guarantors”). Capitalized terms used herein without
definition are used herein with the same meanings given them in the Credit
Agreement.

As such, we have examined the following documents (the “Loan Documents”):

 

  1. Credit Agreement and exhibits thereto;

 

  2. Security Agreement;

 

  3. Confirmatory Grant of Security Interest in United States Trademarks, dated
as of the date hereof, by the Borrower in favor of the Administrative Agent;

 

  4. Confirmatory Grant of Security Interest in United States Trademarks, dated
as of the date hereof, by Syratech Acquisition Corporation in favor of the
Administrative Agent;

 

  5. Confirmatory Grant of Security Interest in United States Patents, dated as
of the date hereof, by the Borrower in favor of the Administrative Agent;

 

  6. Confirmatory Grant of Security Interest in United States Patents, dated as
of the date hereof, by Syratech Acquisition Corporation in favor of the
Administrative Agent;

 

  7. Confirmatory Grant of Security Interest in United States Copyrights, dated
as of the date hereof, by the Borrower in favor of the Administrative Agent;

 

  8. Confirmatory Grant of Security Interest in United States Copyrights, dated
as of the date hereof, by Syratech Acquisition Corporation in favor of the
Administrative Agent;

 

  9. Intercreditor Agreement;

 

  10. Escrow Agreement, dated as of the date hereof, among the Borrower, the
Administrative Agent, Citibank, N.A., as administrative agent, and JPMorgan
Chase Bank, National Association, as escrow agent; and

 

  11. Certificates of the Borrower and the Loan Guarantors certifying as to
certain matters relating to the Credit Agreement and the Loans.

We also have examined the originals, or copies certified or otherwise identified
to our satisfaction, of such documents, corporate records, certificates and
instruments as in our judgment are necessary or appropriate to enable us to
render the opinion hereinafter expressed. In such examination, we have assumed
the genuineness of all signatures (other than those of the Borrower or the Loan
Guarantors), the authenticity of all documents submitted to us as originals, the
conformity to originals of all documents submitted to us as certified copies or
photocopies and the authenticity of the originals of such latter documents. We
have also assumed that the Loan Documents executed by the Lenders have been
signed on behalf of the Lenders by persons duly and properly authorized.

 

Exhibit B



--------------------------------------------------------------------------------

Where reference is made in this opinion to matters within our knowledge, or to
facts and circumstances known to us, such reference means the knowledge of only
those attorneys within the firm who has given substantive attention to matters
for the Borrower and the Loan Guarantors, as well as the knowledge pertaining to
underlying factual matters we obtained from certificates and representations and
warranties of the Borrower and the Loan Guarantors, as set forth in the Loan
Documents, without any investigation on our part of the facts represented
therein (except as otherwise expressly noted herein), although we know of no
reason why we may not rely upon them. In addition, we have made such
investigations of law as we deemed necessary to enable us to render this
opinion.

On the basis of the foregoing, and such other investigations as we have deemed
necessary, we are of the opinion that:

1. The Borrower and each Loan Guarantor (a) is a corporation duly and properly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, (b) has all requisite power and authority to
carry on its business as now conducted and (c) except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

2 The Transactions are within the Borrower’s and each Loan Guarantor’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action. The Loan Documents have been duly executed and
delivered by the Borrower and each Loan Guarantor and constitute legal, valid
and binding obligations of the Borrower or each Loan Guarantor, as the case may
be, enforceable in accordance with its terms.

3. The Transactions (a) do not (i) require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, or
(ii) violate the charter, by-laws or other organizational documents of the
Borrower or any Loan Guarantor, or (b) to our knowledge (i) will not violate any
applicable law or regulation or any order of any Governmental Authority,
(ii) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any Loan Guarantor or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any Loan Guarantor, and (iii) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any Loan Guarantor, other
than pursuant to the Loan Documents.

4. To our knowledge, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to our knowledge,
threatened against or affecting the Borrower or any Loan Guarantor (a) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect (other than the Disclosed Matters)
or (b) that involve the Loan Documents or the Transactions.

5. Neither the Borrower nor any Loan Guarantor is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

6. The Obligations constitute senior indebtedness which is entitled to the
benefits of the subordination provisions of all outstanding Subordinated
Indebtedness.

7. Neither the Borrower nor any Loan Guarantor is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any “margin stock” in violation of Regulation U of the
Board of Governors of the Federal Reserve System.

 

Exhibit B



--------------------------------------------------------------------------------

8. The provisions of the Security Agreement are sufficient to create in favor of
the Administrative Agent a security interest in all right, title and interest of
the Borrower and each Loan Guarantor in those items and types of collateral
described in the Security Agreement in which a security interest may be created
under Article 9 of the UCC as in effect on the date hereof in the State of New
York. Financing statements on Form UCC-1’s have been duly authorized by each
Loan Party and are to be duly filed by the Administrative Agent in each filing
office indicated in Exhibit A hereto under the UCC in effect in each state in
which said filing offices are located. The description of the collateral set
forth in said financing statements is sufficient to perfect a security interest
in the items and types of collateral described therein in which a security
interest may be perfected by the filing of a financing statement under the UCC
as in effect in such states. Such filings are in proper form for filing and are
sufficient to perfect the security interest created by the Collateral Documents
in all right, title and interest of the Borrower in those items and types of
collateral described in the Collateral Documents in which a security interest
may be perfected by the filing of a financing statement under the UCC in such
states.

9. Assuming that the Administrative Agent has taken and is retaining possession
of the stock certificates evidencing any Equity Interests described in the
Security Agreement (the “Pledged Stock”), together with properly completed stock
powers endorsing the Pledged Stock and executed by the “Grantors” named in the
Security Agreement in blank, and that the Administrative Agent has taken such
Pledged Stock in good faith without notice (actual or constructive) of any
adverse claim within the meaning of the UCC, there has been created under the
Security Agreement, and there has been granted to the Administrative Agent a
valid and perfected security interest in the Pledged Stock.

The opinions in paragraphs 8 and 9 are subject to the qualification that we
express no opinion as to:

SECTION 10.13. Any Collateral as to which both the creation and perfection of
the Security Interest therein is not covered by Article 9 of the UCC;

SECTION 10.14. Any Collateral consisting of goods with respect to which a
security interest cannot be perfected by filing UCC Financing Statements in
appropriate public offices or by possession;

SECTION 10.15. Any Collateral consisting of commercial tort claims (as defined
in Section 9-102(13) of the UCC), any letter-of-credit right (as defined in
Section 9-102(51) of the UCC) or goods that are or become fixtures on any real
property;

SECTION 10.16. The title of Borrower or any Loan Guarantor to any Collateral;
and

SECTION 10.17. Perfection and priority of any Collateral consisting of
“proceeds” (as defined in Article 9 of the UCC) to the extent such perfection
and priority are limited as set forth in Section 9-315 of the UCC.

All of the foregoing opinions are subject further to the following
qualifications:

(a) Enforceability of your rights and remedies provided in the Loan Documents
are subject to any applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting generally the enforcement of creditors’ rights from
time to time in effect, and subject to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity, at law
or in a bankruptcy proceeding) and assumes that you will act in a commercially
reasonable manner in exercising your rights and remedies.

 

Exhibit B



--------------------------------------------------------------------------------

(b) Enforceability of certain of the remedial, waiver and other provisions of
the Loan Documents may be further subject to other provisions of law or to
judicial discretion; provided, however, that such other provisions, or the
exercise of such discretion, will not, in our opinion, materially interfere with
the practical realization of the benefits provided for therein.

(c) We express no opinion as to the possible effect of the application of state
uniform fraudulent conveyance statutes, Section 548 of the Federal Bankruptcy
Code or similar laws, or the doctrine of equitable subordination on
enforceability against the Borrower or any Guarantor of the Loan Documents and
the transactions effective pursuant thereto. The fact that we do not express any
such opinion shall not be construed to imply that we have reached any conclusion
or even considered application of such provisions of law to these transactions.
Rather it reflects our policy not to render opinions relating to such laws
because they involve numerous determinations of questions of fact and mixed
questions of law and fact that are not appropriate subject matter for legal
opinions.

(d) The opinions concerning the legality, validity and binding effect of the
Loan Documents are based on the assumption that to the extent the Lenders are a
party thereto, they will constitute legal, valid and binding obligations of the
Lenders.

(e) We express no opinion with respect to or regarding any matters pertaining to
patents, trademarks or copyrights.

(f) We express no opinion as to (i) the priority of any lien or security
interest created by any of the Loan Documents and (ii) the actual filing of any
Financing Statement.

We are licensed to practice law in the State of New York and do not hold
ourselves out to be experts on, or generally familiar with or qualified to
express a legal opinion on, the laws of any jurisdiction other than those of the
State of New York, Delaware corporate law (to the extent necessary to give this
opinion) and the United States.

This opinion is intended solely for the benefit of (i) JPMorgan Chase Bank,
N.A., in its capacity as the Administrative Agent, and (ii) the Lenders under
the Credit Agreement (and their assignees and transferees), and without our
consent is not to be made available to or relied upon by any other person or
entity, and then only in connection with the Loan Documents and the transactions
contemplated thereby. We consent to your making copies of this opinion letter
available to the counsel, assignees or transferees of, and regulators having
jurisdiction over, the Administrative Agent and the Lenders.

Very truly yours,

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

[Attached]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of June 9, 2010 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Lifetime Brands, Inc. (the
“Borrower”), the other Loan Parties, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders and as the Issuing
Bank. Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Agent the notice required by Section 4.15 of the Security Agreement;

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Fixed Charge Coverage Ratio for the most recently ended four
(4) fiscal quarters and the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
and

6. Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

 

Exhibit D



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
            ,         .

 

LIFETIME BRANDS, INC. By:     Name:                                          
                    Title:                                          
                     

 

Exhibit D



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of             ,          with

Provisions of          and          of

the Agreement

 

Exhibit D



--------------------------------------------------------------------------------

SCHEDULE II

Borrower’s Applicable Rate Calculation

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
        , 20    , is entered into between [New Subsidiary], a
[                    ] (the “New Subsidiary”) and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”) under that
certain Credit Agreement, dated as of June 9, 2010 among Lifetime Brands, Inc.
(the “Borrower”), the Loan Parties party thereto, the Lenders party thereto and
the Administrative Agent (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

                               

 

Exhibit E



--------------------------------------------------------------------------------

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:     Name:     Title:    

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:     Name:     Title:    

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

LIFETIME BRANDS, INC.

CREDIT FACILITIES

June 9, 2010

LIST OF CLOSING DOCUMENTS8

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Lifetime Brands, Inc.,
a Delaware corporation (the “Borrower”), the other Loan Parties party thereto,
the financial institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of $125,000,000.

SCHEDULES

 

  Schedule 2.01    —       Commitments   Schedule 2.06    —       Existing
Letters of Credit   Schedule 3.06    —       Disclosed Matters   Schedule 3.14
   —       Insurance   Schedule 3.15    —       Capitalization and Subsidiaries
  Schedule 6.01    —       Existing Indebtedness   Schedule 6.02    —      
Existing Liens   Schedule 6.04    —       Existing Investments   Schedule 6.10
   —       Existing Restrictions   EXHIBITS   Exhibit A    —       Form of
Assignment and Assumption   Exhibit B    —       Forms of Opinions of Loan
Parties’ Counsels   Exhibit C    —       Form of Borrowing Base Certificate  
Exhibit D    —       Form of Compliance Certificate   Exhibit E    —      
Joinder Agreement   Exhibit F    —       List of Closing Documents   Exhibit G
   —       Form of Escrow Agreement

 

2. Second Lien Credit Agreement by and among the Borrower, the other Loan
Parties party thereto, the financial institutions from time to time parties
thereto as lenders and Citibank, N.A., in its capacity as administrative agent
and collateral agent, and other Second Lien Documents evidencing the Second Lien
Obligations.

 

8  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

Exhibit F



--------------------------------------------------------------------------------

3. Promissory notes executed by the Borrower in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(f) of the Credit
Agreement.

 

4. Pledge and Security Agreement executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

  Exhibit A    —       Type of Entity; Principal Place of Business or Chief
Executive Office; FEIN; State Organization Number; Jurisdiction of
Incorporation; Properties Leased by the Grantors; Properties Owned by the
Grantors; Public Warehouses or Other Locations   Exhibit B    —       Deposit
Accounts; Lock Boxes; Securities Accounts   Exhibit C    —       Letter of
Credit Rights; Chattel Paper   Exhibit D    —       Patents; Trademarks;
Copyrights   Exhibit E    —       Title Documents   Exhibit F    —      
[Intentionally Omitted]   Exhibit G    —       List of Pledged Collateral,
Securities and other Investment Property   Exhibit H    —       UCC Financing
Statement Filing Locations   Exhibit I    —       Form of Amendment   Exhibit J
   —       Assigned Contracts   Exhibit K    —       Commercial Tort Claims

 

5. Confirmatory Grant of Security Interest in United States Patents made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

  Schedule A    —       Registered Patents; Patent Applications; Other Patents

 

6. Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

  Schedule A    —       Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks

 

7. Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

  Schedule A    —       Registered Copyrights; Copyright Applications; Other
Copyrights

 

8. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty and business interruption insurance policies of
the Loan Parties, together with long-form lender loss payable endorsements or
assignments, as appropriate, and (y) additional insured with respect to the
liability insurance of the Loan Parties, together with additional insured
endorsements.

 

Exhibit F



--------------------------------------------------------------------------------

B. UCC/INTELLECTUAL PROPERTY DOCUMENTS

 

9. UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

10. UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

 

11. Intellectual property search reports under the name of each Loan Party in
each of the U.S. Copyright Office and the U.S. Patent and Trademark Office.

C. CORPORATE DOCUMENTS

 

12. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or the
equivalent thereof) of the jurisdiction of its organization, since the date of
the certification thereof by such Secretary of State (or the equivalent
thereof), (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

13. Good Standing Certificate (or analogous documentation if applicable) for
each Loan Party from the Secretary of State (or the equivalent thereof) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D. OPINION

 

14. Opinion of Rivkin Radler LLP, counsel for the Loan Parties.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

15. A certificate signed by the chief financial officer of the Borrower, dated
as of the Effective Date: (i) stating that no Default has occurred and is
continuing; (ii) stating that the representations and warranties contained in
Article III of the Credit Agreement are true and correct as of such date,
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent and (iv) stating that, after giving effect to the
Transactions, the Loan Parties, taken as a whole, are solvent and will be
solvent subsequent to incurring the Indebtedness in connection with the
Transactions.

 

16. Intercreditor Agreement by and among the Administrative Agent, Citibank,
N.A., in its capacity as administrative agent under the Second Lien Documents,
and the Loan Parties.

 

17. Payoff documentation providing evidence to the Administrative Agent that the
Existing Credit Agreement has been terminated and cancelled, all indebtedness
thereunder has been fully repaid and all letters of credit thereunder (other
than the Existing Letters of Credit) have been cash collateralized, supported by
a Letter of Credit or otherwise satisfied in a manner reasonably satisfactory to
the Administrative Agent.

 

18. Funding Account Notice.

 

Exhibit F



--------------------------------------------------------------------------------

19. Borrowing Base Certificate.

 

20. Escrow Agreement by and among the Borrower, the Administrative Agent,
Citibank, N.A., in its capacity as administrative agent under the Second Lien
Documents, and JPMorgan Chase Bank, N.A., as escrow agent, with respect to funds
in the Cash Escrow Account.

 

21. Foreign pledge agreement and related instruments with respect to LTB de
Mexico, S.A. de C.V.

 

22. Foreign pledge opinion with respect to LTB de Mexico, S.A. de C.V.

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Agreement”) is made and entered into as of June 9, 2010,
by and among LIFETIME BRANDS, INC., a Delaware corporation (the “Company”),
JPMORGAN CHASE BANK, N.A., as administrative agent for itself and the Lenders
(in such capacity, the “First Lien Agent”) under the Credit Agreement, dated as
of June 9, 2010 (as amended, restated, modified or supplemented from time to
time, the “First Lien Credit Agreement”), CITIBANK, N.A., as administrative
agent for itself and the Second Lien Lenders (in such capacity, the “Second Lien
Agent”, and together with the First Lien Agent and the Company, sometimes
referred to individually as “Party” or collectively as the “Parties”) under the
Second Lien Credit Agreement, dated as of June 9, 2010 (as amended, restated,
modified or supplemented from time to time, the “Second Lien Credit Agreement”),
and JPMorgan Chase Bank, National Association, as escrow agent (the “Escrow
Agent”).

WHEREAS, the Company has agreed to deposit in escrow certain funds and the
Parties wish such funds to be subject to the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

1. Appointment. The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.

2. Fund. The Company agrees to deposit with the Escrow Agent the initial sum of
$[                    ] on the date hereof and to further deposit funds from
time to time with the Escrow Agent pursuant to the terms of the First Lien
Credit Agreement and the Second Lien Credit Agreement (all such deposits,
collectively the “Escrow Deposit”). The Escrow Agent shall hold the Escrow
Deposit and, subject to the terms and conditions hereof, shall invest and
reinvest the Escrow Deposit and the proceeds thereof (the “Fund”) as directed in
Section 3.

3. Investment of Fund. During the term of this Agreement, the Fund shall be
invested in and held in a JPMorgan Money Market Deposit Account with account
#899561849 (“MMDA”) or at the Company’s request, in “Cash Equivalents” (as
defined in the Second Lien Credit Agreement as of the date hereof), unless
otherwise instructed by the Controlling Agent (as defined below) and as shall be
reasonably acceptable to the Escrow Agent. All such Cash Equivalents shall be
held in the escrow account maintained with the Escrow Agent (the “Escrow
Account”). MMDA have rates of compensation that may vary from time to time based
upon market conditions. The Escrow Agent shall have no responsibility to
determine whether or not any investment constitutes a Cash Equivalent.
Instructions to make any investment in a Cash Equivalent, unless otherwise
instructed by the Controlling Agent, must be in writing and shall specify the
type and identity of the investments to be purchased and/or sold. The Escrow
Agent is hereby authorized to execute purchases and sales of investments through
the facilities of its own trading or capital markets operations or those of any
affiliated entity. The Escrow Agent or any of its affiliates may receive
compensation from the Company with respect to any Cash Equivalents or other
investments, except MMDA, directed hereunder including without limitation
charging any applicable agency fee in connection with each transaction. The
Parties recognize and agree that the Escrow Agent will not provide supervision,
recommendations or advice relating to either the investment of moneys held

 

Exhibit G



--------------------------------------------------------------------------------

in the Fund or the purchase, sale, retention or other disposition of any
investment described herein. The Escrow Agent shall not have any liability for
any loss sustained as a result of any investment in an investment made pursuant
to the terms of this Agreement or as a result of any liquidation of any
investment prior to its maturity or for the failure of the Parties to give the
Escrow Agent instructions to invest or reinvest the Fund. The Escrow Agent shall
have the right to liquidate any investments held in order to provide funds
necessary to make required payments under this Agreement.

4. Disposition and Termination. The Escrow Agent agrees to comply with all
instructions and entitlement orders with respect to the Fund (including any
entitlement orders and instructions directing the disposition of funds in the
MMDA or Escrow Account) originated by the Controlling Agent (as defined below)
without further consent by the Company. Unless instructed otherwise in writing
by the Controlling Agent, the Escrow Agent may also comply with the Company’s
entitlement orders and instructions directing the disposition of or withdrawal
of funds from the Escrow Deposit and the proceeds thereof only upon receipt of
an officer’s certificate of the Company in the form of Schedule 3 acknowledged
by the Controlling Agent (as defined below). The First Lien Agent shall serve as
the controlling agent with respect to the Fund and the Escrow Account (in such
capacity, the “Controlling Agent”) until such time as the First Lien Agent
delivers written notice to the Escrow Agent and the Second Lien Agent certifying
that the First Lien Agent is no longer the Controlling Agent, at which time the
Second Lien Agent shall automatically become the Controlling Agent with respect
to the Fund and the Escrow Account. Subject to Section 8(a), this Agreement may
be terminated by delivery to the Escrow Agent of a written request thereof,
executed by each of the Company, the First Lien Agent and the Second Lien Agent.

5. Escrow Agent. (a) The Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties shall be implied. The Escrow Agent
shall neither be responsible for, nor chargeable with, knowledge of, nor have
any requirements to comply with, the terms and conditions of any other
agreement, instrument or document between the Parties, in connection herewith,
if any, including without limitation the First Lien Credit Agreement and the
Second Lien Credit Agreement (collectively, the “Underlying Agreements”), nor
shall the Escrow Agent be required to determine if any person or entity has
complied with any Underlying Agreements, nor shall any additional obligations of
the Escrow Agent be inferred from the terms of any Underlying Agreements, even
though reference thereto may be made in this Agreement. In the event of any
conflict between the terms and provisions of this Agreement, those of any
Underlying Agreements, any schedule or exhibit attached to the Agreement, or any
other agreement among the Parties, the terms and conditions of this Agreement
shall control. The Escrow Agent may rely upon and shall not be liable for acting
or refraining from acting upon any written notice, document, instruction or
request furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper Party or Parties without inquiry and
without requiring substantiating evidence of any kind. The Escrow Agent shall
not be liable to any Party, any beneficiary or other person for refraining from
acting upon any instruction setting forth, claiming, containing, objecting to,
or related to the transfer or distribution of the Fund, or any portion thereof,
unless such instruction shall have been delivered to the Escrow Agent in
accordance with Section 11 below and the Escrow Agent has been able to satisfy
any applicable security procedures as may be required thereunder. The Escrow
Agent shall be under no duty to inquire into or investigate the validity,
accuracy or content of any such document, notice, instruction or request. The
Escrow Agent shall have no duty to solicit any payments which may be due it or
the Fund, including, without limitation, the Escrow Deposit nor shall the Escrow
Agent have any duty or obligation to confirm or verify the accuracy or
correctness of any amounts deposited with it hereunder.

(b) The Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith except to the extent that a final
adjudication of a court of competent jurisdiction determines that the Escrow
Agent’s gross negligence or willful misconduct was the primary cause of any loss
to

 

Exhibit G



--------------------------------------------------------------------------------

either Party. The Escrow Agent may execute any of its powers and perform any of
its duties hereunder directly or through affiliates or agents. The Escrow Agent
may consult with counsel, accountants and other skilled persons to be selected
and retained by it. The Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it in accordance with, or in reliance upon,
the advice or opinion of any such counsel, accountants or other skilled persons.
In the event that the Escrow Agent shall be uncertain or believe there is some
ambiguity as to its duties or rights hereunder or shall receive instructions,
claims or demands from any Party hereto which, in its opinion, conflict with any
of the provisions of this Agreement, it shall be entitled to refrain from taking
any action and its sole obligation shall be to keep safely all property held in
escrow until it shall be given a direction in writing by the Parties which
eliminates such ambiguity or uncertainty to the satisfaction of Escrow Agent or
by a final and non-appealable order or judgment of a court of competent
jurisdiction. The Parties agree to pursue any redress or recourse in connection
with any dispute without making the Escrow Agent a party to the same. Anything
in this Agreement to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for special, incidental, punitive, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

ARTICLE XI

ARTICLE XII6. Succession. (a) The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving thirty (30) days advance notice in
writing of such resignation to the Parties specifying a date when such
resignation shall take effect. If the Parties have failed to appoint a successor
escrow agent prior to the expiration of thirty (30) days following receipt of
the notice of resignation, the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon all
of the parties hereto. Escrow Agent’s sole responsibility after such thirty
(30) day notice period expires shall be to hold the Fund (without any obligation
to reinvest the same) and to deliver the same to a designated successor escrow
agent, if any, in accordance with the directions of the Controlling Agent or in
accordance with the directions of a final order or judgment of a court of
competent jurisdiction, at which time of delivery Escrow Agent’s obligations
hereunder shall cease and terminate, subject to the provisions of Section 8(b).
In accordance with Section 8(b), the Escrow Agent shall have the right to
withhold an amount equal to any amount due and owing to the Escrow Agent, plus
any costs and expenses the Escrow Agent shall reasonably believe may be incurred
by the Escrow Agent in connection with the termination of the Agreement.

ARTICLE XIII

ARTICLE XIV(b) Any entity into which the Escrow Agent may be merged or converted
or with which it may be consolidated, or any entity to which all or
substantially all the escrow business may be transferred, shall be the Escrow
Agent under this Agreement without further act.

7. Compensation and Reimbursement. The Company agrees (a) to pay the Escrow
Agent upon execution of this Agreement and from time to time thereafter
reasonable compensation for the services to be rendered hereunder, along with
any fees or charges for accounts, including those levied by any governmental
authority which the Escrow Agent may impose, charge or pass-through, which
unless otherwise agreed in writing shall be as described in Schedule 2 attached
hereto, and (b) to pay or reimburse the Escrow Agent upon request for all
expenses, disbursements and advances, including, without limitation reasonable
attorney’s fees and expenses, incurred or made by it in connection with the
performance, modification and termination of this Agreement. The obligations
contained in this Section 7 shall survive the termination of this Agreement and
the resignation, replacement or removal of the Escrow Agent.

 

Exhibit G



--------------------------------------------------------------------------------

8. Indemnity. (a) The Company shall indemnify, defend and hold harmless the
Escrow Agent and its affiliates and their respective successors, assigns,
directors, agents and employees (the “Indemnitees”) from and against any and all
losses, damages, claims, liabilities, penalties, judgments, settlements,
litigation, investigations, costs or expenses (including, without limitation,
the fees and expenses of outside counsel and experts and their staffs and all
expense of document location, duplication and shipment)(collectively “Losses”)
arising out of or in connection with (i) the Escrow Agent’s execution and
performance of this Agreement, tax reporting or withholding, the enforcement of
any rights or remedies under or in connection with this Agreement, or as may
arise by reason of any act, omission or error of the Indemnitee, except in the
case of any Indemnitee to the extent that such Losses are finally adjudicated by
a court of competent jurisdiction to have been primarily caused by the gross
negligence or willful misconduct of such Indemnitee, or (ii) its following any
instructions or directions, whether joint or singular, from the Parties, except
to the extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The Controlling Agent shall indemnify, defend and
hold harmless the Indemnitees from and against any and all Losses arising out of
or in connection with the Escrow Agent’s following any instructions or
directions, from the Controlling Agent. The indemnity obligations set forth in
this Section 8(a) shall survive the resignation, replacement or removal of the
Escrow Agent or the termination of this Agreement.

(b) The Parties hereby grant the Escrow Agent a lien on, right of set-off
against and security interest in, the Fund for the payment of any claim for
indemnification, fees, expenses and amounts due to the Escrow Agent or an
Indemnitee. In furtherance of the foregoing, the Escrow Agent is expressly
authorized and directed, but shall not be obligated, to charge against and
withdraw from the Fund for its own account or for the account of an Indemnitee
any amounts due to the Escrow Agent or to an Indemnitee under either Sections
6(a), 7 or 8(a) of this Agreement.

9. Patriot Act Disclosure/Taxpayer Identification Numbers/Tax Reporting.

(a) Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, the Parties acknowledge that Section 326 of the USA PATRIOT Act
and the Escrow Agent’s identity verification procedures require the Escrow Agent
to obtain information which may be used to confirm each Party’s identity
including without limitation name, address and organizational documents
(“identifying information”). The Parties agree to provide the Escrow Agent with
and consent to the Escrow Agent obtaining from third parties any such
identifying information required as a condition of opening an account with or
using any service provided by the Escrow Agent.

(b) Certification and Tax Reporting. The Company has provided the Escrow Agent
with its fully executed Internal Revenue Service (“IRS”) Form W-8, or W-9 and/or
other required documentation. All interest or other income earned under this
Agreement shall be allocated to the Company and reported, as and to the extent
required by law, by the Escrow Agent to the IRS, or any other taxing authority,
on IRS Form 1099 or 1042S (or other appropriate form) as income earned from the
Escrow Deposit by the Company whether or not said income has been distributed
during such year. Escrow Agent shall withhold any taxes it deems appropriate in
the absence of proper tax documentation or as required by law, and shall remit
such taxes to the appropriate authorities. The Parties hereby represent to the
Escrow Agent that (i) there is no sale or transfer of an United States Real
Property Interest as defined under IRC Section 897(c) in the underlying
transaction giving rise to this Agreement; and (ii) such underlying transaction
does not constitute an installment sale requiring tax reporting or withholding
of imputed interest or original issue discount to the IRS or other taxing
authority.

 

Exhibit G



--------------------------------------------------------------------------------

10. Notices. All communications hereunder shall be in writing and except for
communications from the Parties setting forth, claiming, containing, objecting
to, or in any way related to the transfer or distribution of funds, including
but not limited to funds transfer instructions (all of which shall be
specifically governed by Section 11 below), shall be deemed to be duly given
after it has been received and the receiving party has had a reasonable time to
act upon such communication if it is sent or served:

 

  (a) by facsimile;

 

  (b) by overnight courier; or

 

  (c) by prepaid registered mail, return receipt requested;

to the appropriate notice address set forth below or at such other address as
any party hereto may have furnished to the other parties in writing by
registered mail, return receipt requested.

 

If to the Company:    1000 Stewart Avenue    Garden City, New York 11530   
Attention: Chief Financial Officer   

Tel No.: (516) 203-3500

 

If to the First Lien Collateral Agent:    270 Park Avenue, 44th Floor    New
York, New York 10017    Attention: Robert A. Kaulius    Tel No.: (646) 534-2288
  

Fax No.: (646) 534-2288

 

If to the Second Lien Collateral Agent:    390 Greenwich Street, 7th Floor   
New York, New York 10013    Attention: James Williams    Tel No.: (212) 723-5169
  

Fax No.: (646) 843-3987

 

If to the Escrow Agent    JPMorgan Chase Bank, N.A.    Escrow Services    4 New
York Plaza, 21st Floor    New York, NY 10004    Attention: Sandra
Frierson/Gregory P. Shea    Fax No.: 212-623-6168

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent, such communications shall be deemed to have been given on the date
received by an officer of the Escrow Agent or any employee of the Escrow Agent
who reports directly to any such officer at the above-referenced office. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. For purposes of this Agreement, “Business
Day” shall mean any day other than a Saturday, Sunday or any other day on which
the Escrow Agent located at the notice address set forth above is authorized or
required by law or executive order to remain closed.

11. Security Procedures. Notwithstanding anything to the contrary as set forth
in Section 10, any instructions setting forth, claiming, containing, objecting
to, or in any way related to the transfer or distribution of funds, including
but not limited to any such funds transfer instructions that may otherwise

 

Exhibit G



--------------------------------------------------------------------------------

be set forth in a written instruction permitted pursuant to Section 4 of this
Agreement, may be given to the Escrow Agent only by confirmed facsimile and no
instruction for or related to the transfer or distribution of the Fund, or any
portion thereof, shall be deemed delivered and effective unless the Escrow Agent
actually shall have received such instruction by facsimile at the number
provided to the Parties by the Escrow Agent in accordance with Section 10 and as
further evidenced by a confirmed transmittal to that number.

In the event funds transfer instructions are so received by the Escrow Agent by
facsimile, the Escrow Agent is authorized to seek confirmation of such
instructions by telephone call-back to the person or persons designated on
Schedule 1 hereto, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated. The persons and telephone
numbers for call-backs may be changed only in a writing actually received and
acknowledged by the Escrow Agent. If the Escrow Agent is unable to contact any
of the authorized representatives identified in Schedule 1, the Escrow Agent is
hereby authorized both to receive written instructions from and seek
confirmation of such instructions by telephone call-back to any one or more of
each Party’s executive officers (“Executive Officers”). Such “Executive Officer”
shall deliver to the Escrow Agent a fully executed incumbency certificate, and
the Escrow Agent may rely upon the confirmation of anyone purporting to be any
such officer. The Escrow Agent and the beneficiary’s bank in any funds transfer
may rely solely upon any account numbers or similar identifying numbers provided
by any Party to identify (i) the beneficiary, (ii) the beneficiary’s bank, or
(iii) an intermediary bank. The Escrow Agent may apply any of the Fund for any
payment order it executes using any such identifying number, even when its use
may result in a person other than the beneficiary being paid, or the transfer of
funds to a bank other than the beneficiary’s bank or an intermediary bank
designated.

The Parties acknowledge that the security procedures set forth in this
Section 11 are commercially reasonable.

12. Compliance with Court Orders. In the event that any escrow property shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Agreement, the Escrow Agent is hereby expressly authorized,
in its sole discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and in the event that the
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the parties hereto or to any other person, entity, firm or
corporation, by reason of such compliance notwithstanding such writ, order or
decree be subsequently reversed, modified, annulled, set aside or vacated.

13. Miscellaneous. Except for changes to funds transfer instructions as provided
in Section 11, the provisions of this Agreement may be waived, altered, amended
or supplemented, in whole or in part, only by a writing signed by the Escrow
Agent and the Parties. Neither this Agreement nor any right or interest
hereunder may be assigned in whole or in part by the Escrow Agent or any Party,
except as provided in Section 6, without the prior consent of the Escrow Agent
and the other Parties. This Agreement shall be governed by and construed under
the laws of the State of New York and the Escrow Agent’s jurisdiction for
purposes of Article 8 and Article 9 of the New York Uniform Commercial Code
shall be the State of New York. Each Party and the Escrow Agent irrevocably
waives any objection on the grounds of venue, forum non-conveniens or any
similar grounds and irrevocably consents to service of process by mail or in any
other manner permitted by applicable law and consents to the jurisdiction of the
courts located in the State of New York. To the extent that in any jurisdiction
either Party may now or hereafter be entitled to claim for itself or its assets,
immunity from suit, execution attachment (before or after judgment), or other
legal process, such Party shall not claim, and it hereby irrevocably waives,
such immunity. The Escrow

 

Exhibit G



--------------------------------------------------------------------------------

Agent and the Parties further hereby waive any right to a trial by jury with
respect to any lawsuit or judicial proceeding arising or relating to this
Agreement. No party to this Agreement is liable to any other party for losses
due to, or if it is unable to perform its obligations under the terms of this
Agreement because of, acts of God, fire, war, terrorism, floods, strikes,
electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Agreement may be transmitted by facsimile, and such facsimile
will, for all purposes, be deemed to be the original signature of such party
whose signature it reproduces, and will be binding upon such party. If any
provision of this Agreement is determined to be prohibited or unenforceable by
reason of any applicable law of a jurisdiction, then such provision shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction. A person who
is not a party to this Agreement shall have no right to enforce any term of this
Agreement. The Parties represent, warrant and covenant that each document,
notice, instruction or request provided by such Party to Escrow Agent shall
comply with applicable laws and regulations. Where, however, the conflicting
provisions of any such applicable law may be waived, they are hereby irrevocably
waived by the parties hereto to the fullest extent permitted by law, to the end
that this Agreement shall be enforced as written. Except as expressly provided
in Section 8 above, nothing in this Agreement, whether express or implied, shall
be construed to give to any person or entity other than the Escrow Agent and the
Parties any legal or equitable right, remedy, interest or claim under or in
respect of this Agreement or any funds escrowed hereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

JPMORGAN CHASE BANK, N.A.,

as First Lien Agent

By:     Name:     Title:    

CITIBANK, N.A.,

as Second Lien Agent

By:     Name:     Title:    

 

Exhibit G



--------------------------------------------------------------------------------

LIFETIME BRANDS, INC.,

as Company

By:     Name:     Title:     JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Escrow Agent By:     Name:     Title:    

 

Exhibit G